


Use these links to rapidly review the document
Exhibit 10.3.2



Exhibit 10.3.2


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

between

COLDWATER CREEK INC.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Dated as of January 27, 2005

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
   
SECTION I.   DEFINITIONS; INTERPRETATION  
1.01.
 
Definitions  
1.02.
 
GAAP  
1.03.
 
Headings  
1.04.
 
Plural Terms  
1.05.
 
Time  
1.06.
 
Governing Law  
1.07.
 
Construction  
1.08.
 
Entire Agreement  
1.09.
 
Calculation of Interest and Fees  
1.10.
 
References  
1.11.
 
Other Interpretive Provisions  
1.12.
 
Rounding
SECTION II.
 
CREDIT FACILITIES  
2.01.
 
Revolving Loan Facility  
2.02.
 
Letters of Credit  
2.03.
 
Sweep Loans  
2.04.
 
Commitment Reductions, Etc.  
2.05.
 
Fees  
2.06.
 
Prepayments  
2.07.
 
Other Payment Terms  
2.08.
 
Loan Accounts; Notes  
2.09.
 
Loan Funding  
2.10.
 
[Intentionally omitted]  
2.11.
 
Change of Circumstances  
2.12.
 
Taxes on Payments  
2.13.
 
Funding Loss Indemnification  
2.14.
 
[Intentionally omitted]
SECTION III.
 
CONDITIONS PRECEDENT  
3.01.
 
Initial Conditions Precedent  
3.02.
 
Conditions Precedent to each Credit Event  
3.03.
 
Initial Credit Event  
3.04.
 
Covenant to Deliver      

--------------------------------------------------------------------------------




SECTION IV.
 
REPRESENTATIONS AND WARRANTIES  
4.01.
 
Representations and Warranties  
4.02.
 
Reaffirmation
SECTION V.
 
COVENANTS  
5.01.
 
Affirmative Covenants  
5.02.
 
Negative Covenants  
5.03.
 
Financial Covenants
SECTION VI.
 
DEFAULT  
6.01.
 
Events of Default  
6.02.
 
Remedies
SECTION VII.
 
[Intentionally omitted]
SECTION VIII.
 
MISCELLANEOUS  
8.01.
 
Notices  
8.02.
 
Expenses  
8.03.
 
Indemnification  
8.04.
 
Waivers; Amendments  
8.05.
 
Successors and Assigns  
8.06.
 
Setoff  
8.07.
 
No Third Party Rights  
8.08.
 
Partial Invalidity  
8.09.
 
Jury Trial  
8.10.
 
Counterparts  
8.11.
 
Consent to Jurisdiction  
8.12.
 
Arbitration  
8.13.
 
Relationship of Parties  
8.14.
 
Time  
8.15.
 
Waiver of Punitive Damages  
8.16.
 
Confidentiality      

ii

--------------------------------------------------------------------------------




EXHIBIT A
 
NOTICE OF LIBOR LOAN BORROWING
EXHIBIT B
 
NOTICE OF REVOLVING LOAN CONVERSION
EXHIBIT C
 
NOTICE OF REVOLVING LOAN INTEREST PERIOD SELECTION
EXHIBIT D
 
[INTENTIONALLY OMITTED]
EXHIBIT E
 
REVOLVING LOAN NOTE
EXHIBIT F
 
[INTENTIONALLY OMITTED]
EXHIBIT G
 
[INTENTIONALLY OMITTED]
EXHIBIT H
 
COMPLIANCE CERTIFICATE


SCHEDULES


--------------------------------------------------------------------------------


 
 

 
 
SCHEDULE I   —   [INTENTIONALLY OMITTED] SCHEDULE II       THE EXISTING
COMMERCIAL LETTERS OF CREDIT SCHEDULE 4.01(g)   —   LITIGATION/PENDING MEDIATION
SCHEDULE 4.01(k)       MULTIEMPLOYER PLANS SCHEDULE 4.01(o)   —   SUBSIDIARIES
OF THE BORROWER SCHEDULE 4.01(v)   —   AGREEMENTS WITH AFFILIATES, ETC. SCHEDULE
5.02(a)   —   EXISTING INDEBTEDNESS SCHEDULE 5.02(b)   —   EXISTING LIENS
SCHEDULE 5.02(e)   —   EXISTING INVESTMENTS

iii

--------------------------------------------------------------------------------



CREDIT AGREEMENT

        THIS CREDIT AGREEMENT, dated as of January 27, 2005, is entered into by
and between COLDWATER CREEK INC., a Delaware corporation (the "Borrower") and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
("Lender") and as L/C issuer (in such capacity, "L/C Issuer").

RECITALS

        A.    The Borrower has requested that the Lender provide certain credit
facilities to the Borrower.

        B.    The Lender is willing to provide such credit facilities upon the
terms and subject to the conditions set forth herein.

AGREEMENT

        NOW, THEREFORE, in consideration of the above Recitals and the mutual
covenants herein contained, the parties hereto hereby agree as follows:

        SECTION I.    DEFINITIONS; INTERPRETATION.     

        1.01.    Definitions.     Unless otherwise indicated in this Agreement
or any other Credit Document, each term set forth below, when used in this
Agreement or any other Credit Document, shall have the respective meaning given
to that term below or in the provision of this Agreement or other document,
instrument or agreement referenced below.

        "Affiliate" shall mean, with respect to any Person, (a) each Person
that, directly or indirectly, owns or controls, whether beneficially or as a
trustee, guardian or other fiduciary, thirty percent (30%) or more of any class
of Equity Securities of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person or any Affiliate of
such Person or (c) each of such Person's officers, directors, joint venturers
and partners; provided, however, that in no case shall the Lender be deemed to
be an Affiliate of the Borrower or any of its Subsidiaries for purposes of this
Agreement. For the purpose of this definition, "control" of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

        "Agreement" shall mean this Credit Agreement.

        "Alternative Rate" shall mean the Prime Rate. Any change in the
Alternative Rate resulting from a change in the Prime Rate shall become
effective on the Business Day on which each such change in the Prime Rate
occurs.

        "Applicable Margin" shall mean, with respect to each Revolving Loan (and
with respect to the calculation of Letter of Credit fees pursuant to
Section 2.02(i)), subject to Section 2.07(c) hereof, the per annum margin which
is determined pursuant to the Pricing Grid and added to the Base Rate or LIBOR
Rate, as the case may be, for such Revolving Loan. The Applicable Margin shall
be determined as provided in the Pricing Grid and may change for each Fiscal
Quarter and as provided in Section 2.07(c).

        "Automatic Debit" shall have the meaning given to that term in
Section 2.06(d).

        "Base Rate" shall mean, with respect to any day for Base Rate Loans,
including Sweep Loans, in any Revolving Loan Borrowing, a rate per annum equal
to the quotient (rounded upward, if necessary, to the nearest 1/16 of one
percent) of (a) the Daily LIBOR Rate divided by (b) one (1) minus the Reserve
Requirement in effect from time to time. The Base Rate shall be adjusted
automatically as to all Base Rate loans then outstanding as of the effective
date of any change in either the Base Rate or the Reserve Requirement.

--------------------------------------------------------------------------------






        "Base Rate Loan" shall mean, at any time, a Revolving Loan which then
bears interest as provided in clause (i) of Section 2.01(c). Base Rate Loans
shall include Sweep Loans.

        "Borrower" shall mean Coldwater Creek, Inc., a Delaware corporation.

        "Borrowing" shall mean a Revolving Loan Borrowing, as the context may
require.

        "Business Day" shall mean any day on which (a) commercial banks are not
authorized or required to close in Boise, Idaho and (b) if such Business Day is
related to a LIBOR Loan or a Base Rate Loan, dealings in Dollar deposits are
carried out in the London interbank market.

        "Capital Adequacy Requirement" shall have the meaning given to that term
in Section 2.11(d).

        "Capital Asset" shall mean, with respect to any Person, any tangible
fixed or capital asset owned or leased (in the case of a Capital Lease) by such
Person, or any expense incurred by such Person that is required by GAAP to be
reported as a non-current asset on such Person's balance sheet.

        "Capital Expenditures" shall mean, with respect to any Person and any
period, all amounts expended by such Person during such period to acquire or to
construct Capital Assets (including renewals, improvements and replacements)
computed in accordance with GAAP (including all amounts paid or accrued on
Capital Leases and other Indebtedness incurred or assumed to acquire Capital
Assets).

        "Capital Leases" shall mean any and all lease obligations that, in
accordance with GAAP, are required to be capitalized on the books of a lessee.

        "Cash Collateralize" shall mean to pledge and deposit with or deliver to
the L/C Issuer, as collateral for the Obligations, cash or deposit account
balances in an amount equal to the L/C Obligations pursuant to documentation in
form and substance satisfactory to the L/C Issuer. Derivatives of such term
shall have corresponding meaning.

        "Cash Investments" shall mean the following which is Borrower's
investment policy, as of the Closing Date, except that items (c)(1) and (5) have
been modified:

        (a)    Liquidity    

        1.     The portfolio average maturity will be 1.25 years or less with a
maximum maturity of 24 months for any single obligation.

        2.     No more than 50% of the portfolio shall have maturities greater
than 18 months and no more than 75% of the portfolio shall have maturities
greater than 180 days.

        3.     For the purposes of the policy, maturity shall be defined as
either the stated maturity, pre-refunded call date, auction or put date.

        (b)    Diversification.    No single issuer or guarantor (other than the
United States Treasury and Federal Agencies) may represent more than 10% of the
total value of holdings.

        (c)    Credit Quality and Authorized Investments.    

        1.     Bank checking accounts with commercial banks and savings
institutions with a financial L.A.C.E. rating of B or better and certificates of
deposits from commercial banks and saving institutions with a financial L.A.C.E.
rating of A or better, provided that each such commercial bank and savings
institution must have

2

--------------------------------------------------------------------------------



capital, surplus, and undivided profits of not less than $1,000,000,000. Maximum
maturity for certificates of deposit will be limited to one year.

        2.     All direct obligations of the U.S. Government and securities of
federal agencies with maturities no longer than two years.

        3.     Commercial Paper purchased on the secondary market and having
received the highest rating by at least two recognized ratings organizations
(i.e., S&P, Moody's, or Fitch).

        4.     Money Market funds that restrict investments to short-term U.S.
Treasury and Agency securities.

        5.     Repurchase agreements with major banks (those having capital,
surplus, and undivided profits of not less than $1,000,000,000) and authorized
dealers fully collateralized to at least 102% of market value by U.S. Government
securities.

        6.     Long-term instruments (maturities of greater than one year must
be obligations of U.S. Corporations/Issuers rated A-/A3, or better or the
equivalent by two NRSROs.

        7.     Auction Rate Securities (ARS) with a rating of AAA, and an
underlying rating of AA.

        8.     Taxable municipal securities with a credit quality rating of no
lower than AAA and effective maturity of two years or less.

        "CEO" shall mean Lender's Commercial Electronic Office, an electronic
banking services platform that Lender makes available to certain of its
customers. Prior to using the CEO, Borrower shall execute all Trade Service
Online Agreements and other agreements required by Lender for the use of the
CEO.

        "Change of Law" shall have the meaning given to that term in
Section 2.11(b).

        "Closing Date" shall mean the date designated as such by the Borrower,
which date shall be no earlier than the date on which all of the conditions set
forth in Section 3.01 have been satisfied and no later than January 29, 2005.

        "Commercial Letter of Credit" means any documentary letter of credit
issued by the Lender either under this Agreement (including the Existing
Commercial Letters of Credit) or as originally issued, in either case as the
same may be supplemented, modified, amended, extended, restated or supplanted.

        "Compliance Certificate" shall have the meaning given to that term in
Section 5.01(a)(iii).

        "Concentration Account" shall mean account number 5130000432 maintained
with Lender or any successor account thereto and each investment account tied
thereto.

        "Consolidated Tangible Net Worth" shall mean, as of any date of
determination, the Net Worth of the Loan Parties, on a consolidated basis, on
such date minus the sum of the aggregate of (i) all treasury stock and (ii) all
Intangible Assets of the Loan Parties.

        "Contingent Obligation" shall mean, with respect to any Person, (a) any
Guaranty Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or Joint Venture or (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another

3

--------------------------------------------------------------------------------






Person if the relevant contract or other related document or obligation requires
that payment for such materials, supplies or other property, or for such
services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered. The amount of any Contingent Obligation shall (subject,
in the case of Guaranty Obligations, to the last sentence of the definition of
"Guaranty Obligation") be deemed equal to the maximum reasonably anticipated
liability in respect thereof.

        "Contractual Obligation" of any Person shall mean, any indenture, note,
lease, loan agreement, security, deed of trust, mortgage, security agreement,
guaranty, instrument, contract, agreement or other form of contractual
obligation or undertaking to which such Person is a party or by which such
Person or any of its property is bound.

        "Credit Documents" shall mean and include this Agreement, the Note, each
Guaranty, the Letters of Credit, all other documents, instruments and agreements
delivered to Lender pursuant to Section 3.01 and all other documents,
instruments and agreements delivered by any Loan Party to Lender in connection
with this Agreement, the Letters of Credit or any other Credit Document on or
after the date of this Agreement.

        "Credit Event" shall mean the making of any Loan (including Sweep
Loans); the making of an L/C Credit Extension; the conversion of any Loan into a
LIBOR Loan; or the selection of a new Interest Period for any LIBOR Loan.

        "Current Assets" shall mean, as at any date of determination, the
current assets of the Loan Parties on such date (determined on a consolidated
basis without duplication in accordance with GAAP) plus, to the extent the
inventory is not included in current assets, the amount of the Commercial
Letters of Credit issued for the purchase of such inventory.

        "Current Liabilities" shall mean, as at any date of determination,
without duplication, the current liabilities of the Loan Parties on such date
(determined on a consolidated basis without duplication in accordance with GAAP)
and, in any event, all Loans outstanding on such date and all Letters of Credit
issued as of such date.

        "Current Ratio" shall mean, as at any date of determination, the ratio
of (a) Current Assets on such date to (b) Current Liabilities on such date.

        "Daily LIBOR Rate" shall mean a fluctuating interest rate per annum for
its Dollar deposits most recently announced within Lender as its Inter-Bank
Market Offered Rate for the delivery of funds on a Business Day for a one
(1) day period in an amount approximately equal to the principal amount of the
applicable Base Rate Loan. Borrower understands and agrees that: (i) this rate
is used for the purpose of calculating effective interest rates for loans making
reference thereto; (ii) Lender may base its Inter-Bank Market Offered Rate upon
such offers or other market indicators in the Inter-Bank Market as Lender, in
its discretion, deems appropriate including, but not limited to, the rate
offered for Dollar deposits on the London interbank market; and (iii) this rate
is evidenced by the recording thereof after its announcement within Lender.

        "Debtor Relief Laws" shall mean the Bankruptcy Code of the United States
of America, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws or Governmental Rules from time to time in effect affecting
the rights of creditors generally.

        "Default" shall mean an Event of Default or any event or circumstance
not yet constituting an Event of Default which, with the giving of any notice or
the lapse of any period of time or both, would become an Event of Default.

4

--------------------------------------------------------------------------------






        "Default Rate" shall have the meaning given to that term in
Section 2.07(c).

        "Distributions" shall mean dividends (in property or obligations) on, or
other payments or distributions on account of, or the setting apart of money for
a sinking or other analogous fund for, or the purchase, redemption, retirement
or other acquisition of any shares of any class of stock of any Loan Party or of
any warrants, options or other rights to acquire the same (or to make any
payments to any Person, such as "phantom stock" payments, where the amount is
calculated with reference to the fair market or equity value of any Loan Party).
Cash and/or stock dividends are not included in the definition of Distributions.

        "Dollars" and "$" shall mean the lawful currency of the United States of
America and, in relation to any payment under this Agreement, same day or
immediately available funds.

        "EBITDA" means, with respect to any fiscal period, without duplication,
the sum of (a) Net Income for that period, plus (b) any extraordinary loss,
minus (c) any extraordinary gain, plus (d) Interest Expense for that period,
plus (e) the aggregate amount of federal and state taxes on or measured by
income for that period (whether or not payable during that period), plus
(f) depreciation and amortization expense for that period, plus (g) all other
non-cash expenses (less non-cash gains) for that period, in each case as
determined in accordance with GAAP, consistently applied and, in the case of
items (b), (c), (d), (e), (f), and (g), to the extent deducted in determining
such Net Income for that period.

        "EBITDAR" means, with respect to any fiscal period, EBITDA plus Rental
Expense.

        "Effective Amount" shall mean (a) with respect to Revolving Loans,
including Sweep Loans, on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans, including Sweep Loans, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

        "Employee Benefit Plan" shall mean any employee benefit plan within the
meaning of section 3(3) of ERISA maintained or contributed to by the Borrower or
any ERISA Affiliate, other than a Multiemployer Plan.

        "Environmental Damages" shall mean all claims, judgments, damages,
losses, penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
reasonable attorneys' fees and consultants' fees, that are incurred at any time
as a result of the existence of any Hazardous Materials upon, about or beneath
any real property owned by the Loan Parties or any of their Subsidiaries or
migrating or threatening to migrate to or from any such real property, or
arising from any investigation, proceeding or remediation of any location at
which the Loan Parties, any of their Subsidiaries or any predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials or
arising in any manner whatsoever out of any violation of Environmental Laws.

        "Environmental Laws" shall mean the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, 33 U.S.C.
Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976, 42
U.S.C. Section 6901 et seq.; the Comprehensive Environment Response,
Compensation and Liability Act of 1980 (including the Superfund Amendments and
Reauthorization Act of 1986, "CERCLA"), 42 U.S.C. Section 9601 et seq.; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational
Safety and Health Act, 29 U.S.C. Section 651; the Emergency Planning and
Community Right-to-Know

5

--------------------------------------------------------------------------------






Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of
1977, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all other Governmental Rules relating to
environmental, health, safety and land use matters, including all Governmental
Rules pertaining to the reporting, licensing, permitting, transportation,
storage, disposal, investigation or remediation of emissions, discharges,
releases or threatened releases of Hazardous Materials into the air, surface
water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation or handling of
Hazardous Materials.

        "Equity Securities" of any Person shall mean (a) all common stock,
preferred stock, participations, shares, partnership interests or other equity
interests in and of such Person (regardless of how designated and whether or not
voting or non-voting) and (b) all warrants, options and other rights to acquire
any of the foregoing.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974.

        "ERISA Affiliate" shall mean any Person that is treated as a single
employer with the Borrower under section 414 of the IRC.

        "ERISA Event" shall mean (a) a Reportable Event with respect to a
Pension Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a
Pension Plan subject to section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
section 4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under sections 4041 or 4041A of ERISA, or the
commencement of proceedings to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

        "Event of Default" shall have the meaning given to that term in
Section 6.01.

        "Evergreen Letter of Credit" shall have the meaning given to that term
in Section 2.02(b)(iii).

        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

        "Existing Credit Facility" shall mean that certain Credit Agreement
among the Borrower, the banks named therein and Wells Fargo Bank, National
Association, dated as of March 5, 2003, as the same has been amended, modified
or supplemented from time to time.

        "Existing Commercial Letters of Credit" shall mean the Commercial
Letters of Credit described on Schedule II.

        "Federal Reserve Board" shall mean the Board of Governors of the Federal
Reserve System.

        "Financial Statements" shall mean, with respect to any accounting period
for any Person, statements of income, retained earnings, shareholders' equity or
partners' capital and cash flows of such Person for such period, and a balance
sheet of such Person as of the end of such

6

--------------------------------------------------------------------------------






period, setting forth in each case in comparative form figures for the
corresponding period in the preceding Fiscal Year if such period is less than a
full Fiscal Year or, if such period is a full Fiscal Year, corresponding figures
from the preceding annual audited financial statements, all prepared in
reasonable detail and in accordance with GAAP.

        "Fiscal Quarter" means any fiscal quarter of Borrower and its
Subsidiaries.

        "Fiscal Year" means the fiscal year of Borrower and its Subsidiaries
ending on the Saturday closest to each January 31.

        "Fitch" shall mean Fitch Investor Service L.P.

        "Foreign Plan" shall mean any employee benefit plan maintained by the
Loan Parties or any of their Subsidiaries which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States of
America.

        "GAAP" shall mean generally accepted accounting principles and practices
as in effect in the United States of America from time to time, consistently
applied.

        "Governmental Authority" shall mean any domestic or foreign national,
state or local government, any political subdivision thereof, any department,
agency, authority or bureau of any of the foregoing, or any other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the Federal Deposit
Insurance Corporation, the Federal Reserve Board, the Comptroller of the
Currency, any central bank or any comparable authority.

        "Governmental Authorization" shall mean any permit, license,
registration, approval, finding of suitability, authorization, plan, directive,
order, consent, exemption, waiver, consent order or consent decree of or from,
or notice to, action by or filing with, any Governmental Authority.

        "Governmental Charges" shall mean, with respect to any Person, all
levies, assessments, fees, claims or other charges imposed by any Governmental
Authority upon such Person or any of its property or otherwise payable by such
Person.

        "Governmental Rule" shall mean any law, rule, regulation, ordinance,
order, code interpretation, judgment, decree, directive, Governmental
Authorization guidelines, policy or similar form of decision of any Governmental
Authority.

        "Guarantors" shall mean, collectively, each now-existing or
hereafter-acquired or created Subsidiary of the Borrower.

        "Guaranty" shall mean, collectively, each Guaranty Agreement executed by
a Guarantor and delivered by the Borrower pursuant to Sections 3.01(a)(iii) and
5.01(i).

        "Guaranty Obligation" shall mean, with respect to any Person, any direct
or indirect liability of that Person with respect to any Indebtedness, lease,
dividend, letter of credit or other obligation (the "primary obligations") of
another Person (the "primary obligor"), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the beneficiary of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss

7

--------------------------------------------------------------------------------






in respect thereof. The amount of any Guaranty Obligation shall be deemed equal
to the stated or determinable amount of the primary obligation in respect of
which such Guaranty Obligation is made or, if not stated or if indeterminable,
the maximum liability in respect thereof.

        "Hazardous Materials" shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as "hazardous," "toxic" or similar descriptions under any
Environmental Law.

        "Honor Date" shall have the meaning given to that term in
Section 2.02(c)(i).

        "HSBC" shall mean The Hongkong and Shanghai Banking Corporation Limited.

        "HSBC Letters of Credit" shall mean Letters of Credit issued by HSBC for
the account of Borrower in which Lender (or Trade Bank) has obtained a
participation interest.

        "ICC" shall have the meaning given to that term in Section 2.02(h).

        "Indebtedness" of any Person shall mean, without duplication:

        (a)   All obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money irrespective of whether such obligations are subordinated to
the Revolving Loans (including obligations to repurchase receivables and other
assets sold with recourse);

        (b)   All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price);

        (c)   All obligations of such Person under conditional sale or other
title retention agreements with respect to property acquired by such Person (to
the extent of the value of such property if the rights and remedies of the
seller or the Lender under such agreement in the event of default are limited
solely to repossession or sale of such property);

        (d)   All obligations of such Person as lessee under or with respect to
Capital Leases;

        (e)   All Synthetic Lease Obligations of such Person;

        (f)    All obligations of such Person, contingent or otherwise, under or
with respect to Surety Instruments;

        (g)   All net obligations of such Person, contingent or otherwise, under
or with respect to any Swap Agreement;

        (h)   All Guaranty Obligations of such Person with respect to the
obligations of other Persons of the types described in clauses (a) - (g) above
and all other Contingent Obligations of such Person; and

        (i)    All obligations of other Persons of the types described in
clauses (a) - (h) above to the extent secured by (or for which any holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) any Lien in any property (including accounts and contract rights) of such
Person, even though such Person has not assumed or become liable for the payment
of such obligations.

8

--------------------------------------------------------------------------------






        "Intangible Assets" shall mean assets that are considered to be
intangible assets under GAAP, including customer lists, goodwill, computer
software, copyrights, trade names, trade marks, patents, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

        "Interest Expense" shall mean, for any period, the sum, for the Loan
Parties (determined on a consolidated basis without duplication in accordance
with GAAP), of the following: (a) all interest, fees, charges and related
expenses payable during such period to any Person in connection with
Indebtedness or the deferred purchase price of assets that is treated as
interest in accordance with GAAP, (b) the portion of rent actually paid during
such period under Capital Leases that should be treated as interest in
accordance with GAAP, (c) the Synthetic Lease Interest Component for such period
and (d) the net amounts payable (or minus the net amounts receivable) under any
Swap Agreements accrued during such period (whether or not actually paid or
received during such period).

        "Interest Period" shall mean, with respect to any LIBOR Loan, the time
periods selected by the Borrower pursuant to Section 2.01(b) or Section 2.01(d)
which commences on the first day of such Loan or the effective date of any
conversion and ends on the last day of such time period, and thereafter, each
subsequent time period selected by the Borrower pursuant to Section 2.01(e)
which commences on the last day of the immediately preceding time period and
ends on the last day of that time period.

        "Investment" of any Person shall mean any loan or advance of funds by
such Person to any other Person (other than advances to employees of such Person
for moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to or any other investment by such Person in any other Person (including
any Guaranty Obligations of such Person and any indebtedness of such Person of
the type described in clause (h) of the definition of "Indebtedness" on behalf
of any other Person).

        "IRC" shall mean the Internal Revenue Code of 1986.

        "Joint Venture" means a corporation, partnership, joint venture or other
legal arrangement (whether created pursuant to contract or conducted through a
separate legal entity) now or hereafter formed by the Loan Parties or any of
their Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.

        "L.A.C.E." shall mean LACE Financial Corp.

        "L/C Borrowing" shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Loan Borrowing.

        "L/C Credit Extension" shall mean, with respect to any Letter of Credit,
the issuance thereof, the amendment thereof, the extension of the expiry date
thereof, or the increase of the amount thereof.

        "L/C Issuer" shall mean: (i) Lender (or Trade Bank) in its capacity as
issuer of Letters of Credit hereunder; (ii) as applicable, HSBC in its capacity
as issuer of HSBC Letters of Credit; or (iii) any successor issuer of Letters of
Credit hereunder.

        "L/C Obligations" shall mean, as at any date of determination, the
aggregate undrawn face amount of all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.

9

--------------------------------------------------------------------------------







        "Lender" shall mean Wells Fargo Bank, National Association and shall
include it acting as the L/C Issuer (unless the context otherwise requires).

        "Letter of Credit" shall mean any letter of credit issued hereunder and
shall include the Existing Commercial Letters of Credit. A Letter of Credit may
be a Commercial Letter of Credit or a Standby Letter of Credit.

        "Letter of Credit Application" shall mean an application and agreement
(including any master letter of credit agreement) for the issuance or amendment
of a letter of credit in the form from time to time in use by the L/C Issuer.
The Letter of Credit Application may be in the form of a written application and
agreement or may be submitted by Borrower using the CEO and following the
procedures and standards Lender and/or L/C Issuer may from time to time
establish for the use of the CEO.

        "Letter of Credit Expiration Date" shall mean the day that is thirty
days prior to the Revolving Loan Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day).

        "Leverage Ratio" means, as at any date of determination, for the twelve
month period ending on such date, the ratio of (i) the sum of Total Funded Debt
plus four times the Rental Expenses before any reduction for amortization of
tenant improvements to (ii) EBITDAR for such period.

        "LIBOR Loan" shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (ii) of Section 2.01(c).

        "LIBOR Rate" shall mean, with respect to any Interest Period for the
LIBOR Loans in any Revolving Loan Borrowing consisting of LIBOR Loans, a rate
per annum equal to the quotient (rounded upward if necessary to the nearest 1/16
of one percent) of (a) the rate per annum for Dollar deposits quoted by Lender
as of 10:00 a.m. on each Business Day as the Inter-Bank Market Offered Rate for
the applicable Interest Period divided by (b) one (1) minus the Reserve
Requirement for such Loans in effect from time to time, with the understanding
that such rate is the rate quoted by Lender for the purpose of calculating
effective rates of interest for the loans making reference thereto, for the
delivery of funds on such Business Day for a period of time equal to the
applicable Interest Period and in an amount approximately equal to the principal
amount of the applicable LIBOR Loan. Borrower understands and agrees that Lender
may base its quotation on the Inter-Bank Market Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as Lender in its discretion
deems appropriate including, but not limited to, the rate offered for Dollar
deposits on the London interbank market and that the rate is evidenced by the
recording thereof after its announcement within Lender

        "Lien" shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of or on such property
or the income therefrom including the interest of a vendor or lessor under a
conditional sale agreement, Capital Lease or other title retention agreement, or
any agreement to provide any of the foregoing, and the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any jurisdiction.

        "Loan" shall mean a Revolving Loan, including a Sweep Loan.

        "Loan Account" shall have the meaning given to that term in
Section 2.08(a).

        "Loan Parties" shall mean, collectively, the Borrower and the
Guarantors.

10

--------------------------------------------------------------------------------






        "Margin Stock" shall have the meaning given to that term in Regulation U
issued by the Federal Reserve Board.

        "Material Adverse Effect" shall mean any event or circumstance that has
or could reasonably be expected to have a material adverse effect on (a) the
business, operations, condition (financial or otherwise), prospects, liabilities
or capitalization of the Borrower or of the Loan Parties, taken as a whole;
(b) the ability of the Borrower to pay or perform the Obligations in accordance
with the terms of this Agreement and the other Credit Documents or the ability
of any Guarantor to pay any portion of its obligations in accordance with the
terms of its Guaranty; (c) the rights and remedies of Lender under this
Agreement, the other Credit Documents or any related document, instrument or
agreement or (d) the validity or enforceability of any of the Credit Documents.

        "Material Agreements" shall mean, collectively, the Articles of
Incorporation and Bylaws of the Loan Parties.

        "Maturity" or "maturity" shall mean, with respect to any Loan, interest,
fee or other amount payable by the Borrower under this Agreement or the other
Credit Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.

        "Moody's" shall mean Moody's Investor Service, Inc.

        "Multiemployer Plan" shall mean any multiemployer plan within the
meaning of section 3(37) of ERISA maintained or contributed to by the Borrower
or any ERISA Affiliate.

        "Negative Pledge" shall mean any covenant binding on the Borrower or any
Guarantor that prohibits the creation of Liens on any of its assets or property.

        "Net Income" shall mean with respect to any fiscal period, the net
income of the Loan Parties determined in accordance with GAAP, consistently
applied.

        "Net Proceeds" shall mean:

        (a)   [Intentionally omitted];

        (b)   With respect to any sale or issuance of any Indebtedness, the
aggregate consideration received by such Person from such sale or issuance less
the sum of the actual amount of the reasonable fees and commissions payable to
Persons other than such Person or any Affiliate of such Person, the reasonable
legal expenses and the other reasonable costs and expenses directly related to
such sale or issuance that are to be paid by such Person; and

        (c)   With respect to any issuance of Equity Securities by any Person,
the aggregate consideration received by such Person from such issuance less the
sum of the actual amount of the reasonable fees and commissions payable to
Persons other than the Borrower or any Affiliate of the Borrower and the other
reasonable costs and expenses (including reasonable legal expenses) directly
related to such issuance that are to be paid by any Person; provided, however,
that for the purpose of this clause (c), an issuance of Equity Securities shall
not include any capital contribution from any Person in the form of Equity
Securities or any issuance or sale of Equity Securities by any Subsidiary of the
Borrower to the Borrower or any of its Subsidiaries.

        "Net Worth" shall mean, as at any date of determination, stockholders'
equity of the Loan Parties on such date (determined on a consolidated basis
without duplication in accordance with GAAP).

11

--------------------------------------------------------------------------------



        "Nonrenewal Notice Date" shall have the meaning given to that term in
Section 2.02(b)(iii).

        "Note" shall mean the Revolving Loan Note.

        "Notice of Borrowing" shall mean, as applicable: (a) a Notice of LIBOR
Loan Borrowing; (b) Borrower's use of the CEO to request a Base Rate Loan, a
LIBOR Loan or an L/C Credit Extension; or (c) Borrower's written or telephonic
request for a Base Rate Loan.

        "Notice of LIBOR Loan Borrowing" shall have the meaning given to that
term in Section 2.01(b).

        "Notice of Revolving Loan Conversion" shall have the meaning given to
that term in Section 2.01(d).

        "Notice of Revolving Loan Interest Period Selection" shall have the
meaning given to that term in Section 2.01(e).

        "NRSRO" shall mean a nationally recognized statistical rating
organization.

        "Obligations" shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Borrower to the
Lender of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
pursuant to the terms of this Agreement or any of the other Credit Documents,
including all Revolving Loans, Letters of Credit, interest (including interest
that accrues after the commencement of any bankruptcy or other insolvency
proceeding by or against the Borrower), fees, charges, expenses, attorneys' fees
and accountants' fees chargeable to and payable by the Borrower hereunder and
thereunder.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation.

        "Permitted Indebtedness" shall have the meaning given to that term in
Section 5.02(a).

        "Permitted Liens" shall have the meaning given to that term in
Section 5.02(b).

        "Pension Plan" shall mean any "employee pension benefit plan" (as such
term is defined in section 3(2) of ERISA), other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer plan (as described in section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five plan years.

        "Person" shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, an
unincorporated association, a limited liability company, a Joint Venture, a
trust or other entity or a Governmental Authority.

12

--------------------------------------------------------------------------------






        "Pricing Grid" shall mean:

Pricing Grid
(rates are expressed in basis points per annum)
(One basis point equals .01%)

Tier


--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Applicable Margin
for LIBOR Loans
(bps)

--------------------------------------------------------------------------------

  Applicable Margin for
Base Rate Loans
(including Sweep Loans)
(bps)

--------------------------------------------------------------------------------

  Unused Commitment
Fee Percentage (bps)

--------------------------------------------------------------------------------

1   < 1.50   100.0   100.0   25.0 2   ³ 1.50, < 2.00   125.0   125.0   25.0 3  
³ 2.00, < 2.50   150.0   150.0   37.5 4   ³ 2.50   175.0   175.0   37.5

        From the Closing Date through and including March 31, 2005, the
Applicable Margin and Unused Commitment Fee shall be those set forth in Tier 2.
From and after April 1, 2005, any increase or decrease in the Applicable Margin
resulting from a change in the Leverage Ratio shall become effective as of the
first day of the month after the Compliance Certificate has been timely
delivered pursuant to Section 5.01(a) hereof; provided, however, that if the
Compliance Certificate is not timely delivered for a Fiscal Quarter in
accordance with such Section, then Tier 4 shall apply as of the first day of the
month after it was due.

        "Prime Rate" shall mean the per annum rate at any time the rate of
interest most recently announced within Lender as its Prime Rate, with the
understanding that Lender's Prime Rate is one of its base rates and serves as
the basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement within Lender.

        "Rental Expense" means, for any period, the sum of (a) all rental
payments under real property leases (including base rent, percentage rent,
common area payments and real estate taxes) less amortization of tenant
improvements for such period plus (b) all rent payments under equipment
operating leases for such period.

        "Reportable Event" shall have the meaning given to that term in ERISA
and applicable regulations thereunder.

        "Requirement of Law" applicable to any Person shall mean (a) the
Articles or Certificate of Incorporation and By-laws, Partnership Agreement or
other organizational or governing documents of such Person, (b) any Governmental
Rule applicable to such Person, (c) any Governmental Authorization granted by
any Governmental Authority to or for the benefit of such Person or (d) any
judgment, decision or determination of any Governmental Authority or arbitrator,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

        "Reserve Requirement" shall mean, with respect to any day in an Interest
Period for a LIBOR Loan, or on any day with respect to a Base Rate Loan, the
aggregate of the maximum of the reserve requirement rates (expressed as a
decimal) in effect on such day for eurocurrency funding (currently referred to
as "Eurocurrency liabilities" in Regulation D of the Federal Reserve Board)
maintained by a member bank of the Federal Reserve System. As used herein, the
term "Reserve Requirement" shall include any basic, supplemental or emergency
reserve requirements imposed on the Lender by any Governmental Authority.

13

--------------------------------------------------------------------------------






        "Responsible Officer" shall mean the chief executive officer, president,
chief financial officer, vice president of finance, treasurer, assistant
treasurer or controller of a Loan Party. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

        "Revolving Loan" shall have the meaning given to that term in
Section 2.01(a) and shall include Sweep Loans.

        "Revolving Loan Borrowing" shall mean a borrowing by the Borrower
consisting of the Revolving Loans made by the Lender on the same date and of the
same Type.

        "Revolving Loan Maturity Date" shall mean the earlier to occur of
(i) January 31, 2008, and (ii) the date on which the Total Commitment or
Lender's other obligations have been terminated pursuant to Section 6.02 hereof.

        "Revolving Loan Note" shall have the meaning given to that term in
Section 2.08(b).

        "S&P" shall mean Standard & Poor's Rating Services, a division of The
McGraw Hill Companies, Inc.

        "Sale and Leaseback" means, with respect to any Person, the sale of
property owned by that Person (the "Seller") to another Person (the "Buyer"),
together with the substantially concurrent leasing of such property by the Buyer
to the Seller.

        "Solvent" shall mean, with respect to any Person on any date, that on
such date (a) the fair value of the property of such Person is greater than the
fair value of the liabilities (including contingent, subordinated, matured and
unliquidated liabilities) of such Person, (b) the present fair saleable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature and (d) such Person is not engaged in or about to
engage in business or transactions for which such Person's property would
constitute an unreasonably small capital.

        "Standby Letter of Credit" means any of the standby letters of credit
issued by the L/C Issuer under this Agreement, either as originally issued or as
the same may be supplemented, modified, amended, extended, restated or
supplanted.

        "Store Operating Data" shall mean material information concerning the
operations of each store, provided by store location, which information shall
include, in any event, gross sales by each store, sales returns to each store,
costs of goods sold by each store, operating margin of each store and direct
costs of each store.

        "Subsidiary" of any Person shall mean (a) any corporation of which more
than 50% of the issued and outstanding Equity Securities having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person's other Subsidiaries, (b) any partnership, Joint Venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, Joint Venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person's other Subsidiaries or (c) any
other Person

14

--------------------------------------------------------------------------------






included in the Financial Statements of such Person on a consolidated basis.
Unless otherwise indicated in this Agreement, "Subsidiary" shall mean a
Subsidiary of the Loan Parties.

        "Surety Instruments" shall mean all letters of credit (including standby
and commercial), banker's acceptances, bank guaranties, shipside bonds, surety
bonds and similar instruments.

        "Swap Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

        "Sweep Loan" shall have the meaning given to that term in Section 2.03.

        "Synthetic Lease" shall mean each arrangement, however described, under
which the obligor accounts for its interest in the property covered thereby
under GAAP as lessee of a lease which is not a capital lease and accounts for
its interest in the property covered thereby for Federal income tax purposes as
the owner.

        "Synthetic Lease Interest Component" shall mean, with respect to any
Person for any period, the portion of rent paid or payable (without duplication)
for such period under Synthetic Leases of such Person that would be treated as
interest in accordance with Financial Accounting Standards Board Statement
No. 13 if such Synthetic Leases were treated as capital leases under GAAP.

        "Synthetic Lease Obligation" shall mean, as to any Person with respect
to any Synthetic Lease at any time of determination, the amount of the liability
of such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

        "Synthetic Lease Principal Component" shall mean, with respect to any
Person for any period, the portion of rent (exclusive of the Synthetic Lease
Interest Component) paid or payable (without duplication) for such period under
Synthetic Leases of such Person that would be treated as principal in accordance
with Financial Accounting Standards Board Statement No. 13 if such Synthetic
Leases were treated as capital leases under GAAP.

        "Taxes" shall have the meaning given to such term in Section 2.12(a).

        "Total Commitment" shall mean, at any time, Forty Million Dollars
($40,000,000), or, if such amount is reduced pursuant to Section 2.04, the
amount to which so reduced and in effect at such time.

        "Total Funded Debt" shall mean all Indebtedness of the Loan Parties on a
consolidated basis.

        "Trade Bank" shall mean Wells Fargo HSBC Trade Bank, National
Association.

        "Type" shall mean, with respect to any Loan or Borrowing at any time,
the classification of such Loan or Borrowing by the type of interest rate it
then bears, whether an interest rate based upon the Base Rate or the LIBOR Rate.
In the event Borrower does not designate the type of interest rate for a
Borrowing, it shall be a Base Rate Loan and all Sweep Loans shall be Base Rate
Loans.

15

--------------------------------------------------------------------------------






        "UCP" has the meaning set forth in Section 2.02(h).

        "Unreimbursed Amount" has the meaning set forth in Section 2.02(c)(i).

        "Unused Commitment Fee Percentage" shall mean the per annum percentage
which is used to calculate the Unused Commitment Fee. The Unused Commitment Fee
Percentage shall be determined as provided in the Pricing Grid and may change
for each Fiscal Quarter.

        "Unused Commitment Fee Period" shall have the meaning given to that term
in Section 2.05(b).

        "Unused Commitment Fees" shall have the meaning given to that term in
Section 2.05(b).

        "Wells Fargo" shall have the meaning given to that term in clause (3) of
the introductory paragraph hereof.

        1.02.    GAAP.     Unless otherwise indicated in this Agreement or any
other Credit Document, all accounting terms used in this Agreement or any other
Credit Document shall be construed, and all accounting and financial
computations hereunder or thereunder shall be computed, in accordance with GAAP.
That certain terms or computations are explicitly modified by the phrase "in
accordance with GAAP" shall in no way limit the foregoing. If GAAP changes
during the term of this Agreement such that any covenants contained herein would
then be calculated in a different manner or with different components, other
than changes in GAAP that require items to be included in the definition of
Indebtedness that were not so required before such change, the Borrower and the
Lender agree to negotiate in good faith to amend this Agreement in such respects
as are necessary to conform those covenants as criteria for evaluating the
Borrower's financial condition to substantially the same criteria as were
effective prior to such change in GAAP; provided, however, that, until the
Borrower and Lender so amend this Agreement, all such covenants shall be
calculated in accordance with GAAP as in effect immediately prior to such
change.

        1.03.    Headings.     The table of contents, captions and section
headings appearing in this Agreement are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

        1.04.    Plural Terms.     All terms defined in this Agreement or any
other Credit Document in the singular form shall have comparable meanings when
used in the plural form and vice versa.

        1.05.    Time.     All references in this Agreement and each of the
other Credit Documents to a time of day shall mean Boise, Idaho time, unless
otherwise indicated.

        1.06.    Governing Law.     Unless otherwise expressly provided in any
Credit Document, this Agreement and each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of Idaho
without reference to conflicts of law rules. The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.

        1.07.    Construction.     This Agreement is the result of negotiations
among, and has been reviewed by, the Borrower, the Lender, and their respective
counsel. Accordingly, this Agreement shall be deemed to be the product of all
parties hereto, and no ambiguity shall be construed in favor of or against the
Borrower or the Lender.

        1.08.    Entire Agreement.     This Agreement and each of the other
Credit Documents, taken together, constitute and contain the entire agreement of
the Borrower and the Lender

16

--------------------------------------------------------------------------------



relating to the subject matter hereof and thereof and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof and thereof (including the commitment letter dated as of
January 4, 2005, between the Borrower and the Lender.

        1.09.    Calculation of Interest and Fees.     All calculations of
interest and fees under this Agreement and the other Credit Documents for any
period (a) shall include the first day of such period and exclude the last day
of such period and (b) shall be calculated on the basis of a year of 360 days
for actual days elapsed.

        1.10.    References.     

        (a)   References in this Agreement to "Recitals," "Sections,"
"Paragraphs," "Exhibits" and "Schedules" are to recitals, sections, paragraphs,
exhibits and schedules herein and hereto unless otherwise indicated.

        (b)   References in this Agreement or any other Credit Document to any
document, instrument or agreement (i) shall include all exhibits, schedules and
other attachments thereto, (ii) shall include all documents, instruments or
agreements issued or executed in replacement thereof if such replacement is
permitted hereby, and (iii) shall mean such document, instrument or agreement,
or replacement or predecessor thereto, as amended, modified and supplemented
from time to time and in effect at any given time if such amendment,
modification or supplement is permitted hereby.

        (c)   References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule), and (iii) shall mean such Governmental Rule
(or successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.

        (d)   References in this Agreement or any other Credit Document to any
Person in a particular capacity (i) shall include any successors to and
permitted assigns of such Person in that capacity and (ii) shall exclude such
Person individually or in any other capacity.

        1.11.    Other Interpretive Provisions.     The words "hereof," "herein"
and "hereunder" and words of similar import when used in this Agreement or any
other Credit Document shall refer to this Agreement or such other Credit
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Credit Document, as the case may be. The words
"include" and "including" and words of similar import when used in this
Agreement or any other Credit Document shall not be construed to be limiting or
exclusive. In the event of any inconsistency between the terms of this Agreement
and the terms of any other Credit Document, the terms of this Agreement shall
govern.

        1.12.    Rounding.     Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

17

--------------------------------------------------------------------------------







        SECTION II.    CREDIT FACILITIES.     

        2.01.    Revolving Loan Facility.     

        (a)    Revolving Loan Availability.    On the terms and subject to the
conditions of this Agreement, Lender agrees to advance to the Borrower from time
to time during the period from the Closing Date up to, but not including, the
Revolving Loan Maturity Date such loans in Dollars as the Borrower may request
under this Section 2.01 or which are made under Section 2.03 (individually, a
"Revolving Loan"); provided, however, that the sum of (i) the Effective Amount
of all Revolving Loans made by Lender at any time outstanding and (ii) the
Effective Amount of all L/C Obligations at such time outstanding shall not
exceed the Total Commitment at such time. Except as otherwise provided herein,
the Borrower may borrow, repay and reborrow Revolving Loans until the Revolving
Loan Maturity Date.

        (b)    Revolving Loan Borrowing Procedure.    

        (i)    Base Rate Loans.    Except for Sweep Loans (as provided in
Section 2.03 hereof), Borrower shall request Base Rate Loans not later than
1:00 p.m. on a Business Day upon written or, at the sole discretion of Lender,
telephonic instructions received by Lender from any Person purporting to be a
Responsible Officer of Borrower or purporting to be such other Person as
Borrower may from time to time designate as having authority to request Base
Rate Loans in writing to Lender. Borrower may also request Base Rate Loans by
using the CEO and following such procedures and standards as Lender shall from
time to time establish for the use of the CEO. Upon receipt of such instructions
or request, the fulfillment of the conditions set forth in Section 3.02 and
Borrower's compliance with Section 2.01(a), Lender shall make a Base Rate Loan
to Borrower by crediting the amount thereof to the Concentration Account.
Borrower agrees that Lender is permitting telephonic and CEO requests for Base
Rate Loans at Borrower's request and Lender shall have no liability in acting
upon a telephonic or CEO request that it believes has been made by an authorized
Person.

        (ii)    LIBOR Loans.    Borrower shall request a LIBOR Loan by either:
(A) using the CEO and following such procedures and standards as Lender shall
from time to time establish for the use of the CEO or (B) delivering a written
notice in the form of Exhibit A, appropriately completed (a "Notice of LIBOR
Loan Borrowing"). Irrespective of whether the request for a LIBOR Loan is made
by either using the CEO or a Notice of LIBOR Loan Borrowing, Borrow shall
specify:

        (A)  The principal amount of the requested Revolving Loan Borrowing,
which shall be in the amount of $1,000,000 or an integral multiple of $500,000
in excess thereof.

        (B)  That the requested Revolving Loan Borrowing will be a LIBOR Loan;

        (C)  The initial Interest Periods selected by the Borrower for such
LIBOR Loans in accordance with Section 2.01(e);

        (D)  The date of the requested LIBOR Loan, which shall be a Business
Day; and

        (E)  Each Notice of LIBOR Loan Borrowing shall be signed by a
Responsible Officer of Borrower.

18

--------------------------------------------------------------------------------






provided, however, that all Loans made during the period commencing on the date
of this Agreement and ending three (3) Business Days thereafter shall consist
solely of Base Rate Loans. The Borrower shall make a request for a LIBOR Loan by
using the CEO or, as applicable, a Notice of LIBOR Loan to Lender not later than
9:00 a.m. at least three (3) Business Days before the date of the requested
LIBOR Loan. Each Notice of LIBOR Loan Borrowing shall be delivered to Lender by
facsimile or by e-mail by a Responsible Officer of the Borrower or by any other
Person as Borrower may designate in writing from time to time to Lender's
facsimile number or e-mail address and during the hours specified in
Section 8.01; provided, however, that in the case of delivery by email, the
Borrower shall promptly, and in any event within twenty-four hours after such
email delivery, deliver to Lender a facsimile of such Notice of LIBOR Loan
Borrowing executed by the Responsible Officer of the Borrower who sent the
e-mail Notice of LIBOR Loan Borrowing; provided, however, Borrower's failure to
deliver a facsimile of such notice of Revolving Loan Borrowing shall not effect
the validity, enforceability, conclusiveness or binding effect on Borrower of
the e-mail notification.

Each request for a LIBOR Loan made either by using the CEO or by delivering a
Notice of LIBOR Loan Borrowing to Lender shall be irrevocable. Upon receipt of a
request for a LIBOR Loan either through the use of the CEO or the delivery of a
Notice of LIBOR Loan Borrowing, the fulfillment of the conditions set forth in
Section 3.02 and Borrower's compliance with Section 2.01(a), Lender shall make
the LIBOR Loan to Borrower by crediting the amount thereof to the Concentration
Account. Borrower agrees that Lender is permitting CEO requests for LIBOR Loans
at Borrower's request and Lender shall have no liability in acting upon a CEO
request that it believes has been made by an authorized Person.

        (c)    Revolving Loan Interest Rates.    Subject to Section 2.07(c), the
Borrower shall pay interest on the unpaid principal amount of each Revolving
Loan from the date of such Revolving Loan until paid in full, at one of the
following rates per annum:

        (i)    During such periods as such Revolving Loan is a Base Rate Loan
(and Base Rate Loans include Sweep Loans), at a rate per annum equal to the Base
Rate plus the Applicable Margin therefor, such rate to change from time to time
as the Applicable Margin or Base Rate shall change; provided, however, in the
event Lender provides Borrower a notice(s) pursuant to Sections 2.11(a) and/or
2.11(b) and Lender reasonably determines that the Base Rate plus the Applicable
Margin should not be used as the interest rate for Base Rate Loans, then, in
that event, the interest on the unpaid principal balance of a Base Rate Loan
shall be at a rate per annum equal to the Alternative Rate, as such rate may
change from time to time; and

        (ii)   During such periods as such Revolving Loan is a LIBOR Loan, at a
rate per annum equal at all times during each Interest Period for such LIBOR
Loan to the LIBOR Rate for such Interest Period plus the Applicable Margin
therefor, such rate to change from time to time during such Interest Period as
the Applicable Margin shall change.

        All Revolving Loans in each Revolving Loan Borrowing shall, at any given
time prior to maturity, bear interest at one, and only one, of the above rates.
The number of Revolving Loan Borrowings consisting of LIBOR Loans shall not
exceed six (6) at any time.

        (d)    Conversion of Revolving Loans.    Subject to Section 2.13, the
Borrower may convert any Revolving Loan Borrowing from one Type of Revolving
Loan Borrowing to

19

--------------------------------------------------------------------------------






the other Type; provided, however, that no Base Rate Loan may be converted into
a LIBOR Loan after the occurrence and during the continuance of an Event of
Default and provided, further, that any conversion of a LIBOR Loan on any day
other than the last day of the Interest Period therefor shall be subject to the
payments required under Section 2.13. The Borrower shall request such a
conversion by an irrevocable written notice to Lender in the form of Exhibit B,
appropriately completed (a "Notice of Revolving Loan Conversion"), which
specifies, among other things:

        (i)    The Revolving Loan Borrowing which is to be converted;

        (ii)   The Type of Revolving Loan Borrowing into which such Revolving
Loan Borrowing is to be converted;

        (iii)  If such Revolving Loan Borrowing is to be converted into a
Revolving Loan Borrowing consisting of LIBOR Loans, the initial Interest Period
selected by the Borrower for such LIBOR Loans in accordance with
Section 2.01(e); and

        (iv)  The date of the requested conversion, which shall be a Business
Day.

        The Borrower shall give each Notice of Revolving Loan Conversion to
Lender not later than 9:00 a.m. at least three (3) Business Days before the date
of the requested conversion. Each Notice of Revolving Loan Conversion shall be
delivered to Lender by facsimile or by e-mail by a Responsible Officer of the
Borrower or by any other Person as Borrower may designate in writing from time
to time to Lender's facsimile number or e-mail address and during the hours
specified in Section 8.01; provided, however, that in the case of delivery by
email, the Borrower shall promptly, and in any event within twenty-four hours
after such email delivery, deliver to Lender a facsimile of such Notice of
Revolving Loan Conversion executed by the Responsible Officer of the Borrower
who sent the email Notice of Revolving Loan Conversion; provided, further, that
Borrower's failure to deliver a facsimile of such Notice of Revolving Loan
Conversion shall not affect the validity, enforceability, conclusiveness, or
binding affect on Borrower of the e-mail notification.

        (e)    LIBOR Loan Interest Periods.    

        (i)    The initial and each subsequent Interest Period selected by the
Borrower for a Revolving Loan Borrowing consisting of LIBOR Loans shall be one
(1), two (2), three (3) or six (6) months; provided, however, that (A) any
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless such next Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day; (B) any Interest Period which
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month; and
(C) no Interest Period shall end after the Revolving Loan Maturity Date.

        (ii)   The Borrower shall notify Lender by an irrevocable written notice
in the form of Exhibit C, appropriately completed (a "Notice of Revolving Loan
Interest Period Selection"), not later than 9:00 a.m. at least three
(3) Business Days prior to the last day of each Interest Period for a Revolving
Loan Borrowing consisting of LIBOR Loans of the Interest Period selected by the
Borrower for the next succeeding Interest Period for such LIBOR Loans; provided,
however, that no LIBOR Loan shall be continued for an additional Interest Period
after the occurrence and during the continuance of an Event of Default. Each
Notice of Revolving Loan

20

--------------------------------------------------------------------------------






Interest Period Selection shall be delivered by facsimile or by email by a
Responsible Officer of the Borrower to Lender to the facsimile number or email
address and during the hours specified in Section 8.01; provided, however, that
in the case of delivery by email, the Borrower shall promptly, and in any event
within twenty-four hours after such email delivery, deliver to Lender a
facsimile of such Notice of Revolving Loan Interest Period Selection executed by
the Responsible Officer of the Borrower who sent the email Notice of Revolving
Loan Interest Period Selection; provided, however, Borrower's failure to deliver
a facsimile of such Notice of Revolving Loan Interest Period Selection shall not
affect the validity, enforceability, conclusiveness, or binding affect on
Borrower of the e-mail notification. If (A) the Borrower fails to notify Lender
of the next Interest Period for a Revolving Loan Borrowing consisting of LIBOR
Loans in accordance with this Section 2.01(e) or (B) an Event of Default has
occurred and is continuing on the last date of an Interest Period for any LIBOR
Loan, such LIBOR Loan(s) shall automatically convert to Base Rate Loan(s) on the
last day of the current Interest Period therefor.

        (f)    Scheduled Revolving Loan Payments.    The Borrower shall repay
the principal amount of all then-outstanding Revolving Loans on the Revolving
Loan Maturity Date. The Borrower shall pay accrued interest on the unpaid
principal amount of each Revolving Loan in arrears (i) in the case of a Base
Rate Loan, on the last Business Day of each April, July, October, and January
(ii) in the case of a LIBOR Loan, on the last day of each Interest Period
applicable to such Revolving Loan (and, if the Interest Period for such LIBOR
Loan is six (6) months, on the date that falls three (3) months after the
beginning of such Interest Period); and (iii) in the case of all Revolving
Loans, upon prepayment (to the extent thereof) and at maturity. All interest
that is not paid when due shall be due upon demand.

        (g)    Purpose.    The Borrower shall use the proceeds of the Revolving
Loans (i) to refinance certain existing Indebtedness of the Borrower, (ii) to
pay fees and expenses incurred by the Borrower in connection with the
transactions contemplated hereby, (iii) to provide for working capital and other
general corporate purposes of the Borrower and its Subsidiaries, (iv) to make
Capital Expenditures and (v) to make future acquisitions as permitted hereunder.

        2.02.    Letters of Credit.     

        (a)    The Letter of Credit Commitment.    

        (i)    On the terms and subject to the conditions set forth herein, the
L/C Issuer agrees (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower, and to amend or,
in the case of Standby Letters of Credit, renew Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to ho nor drafts
under the Letters of Credit; provided that the L/C Issuer shall not be obligated
to make any L/C Credit Extension with respect to any Letter of Credit if as of
the date of such L/C Credit Extension, and after giving effect thereto, the sum
of (A) the Effective Amount of all Revolving Loans at any time outstanding and
(B) the Effective Amount of all L/C Obligations at such time outstanding exceeds
or would exceed the Total Commitment at such time. Within the foregoing limits,
and on the terms and subject to the conditions hereof, the Borrower's ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and

21

--------------------------------------------------------------------------------



reimbursed. All Existing Commercial Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

        (ii)   Notwithstanding the L/C Issuer's agreements in
Section 2.02(a)(i), the L/C Issuer need not issue any Letter of Credit if:

        (A)  any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

        (B)  the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either (I) the Lender has
approved such expiry date or (II) the Borrower has Cash Collateralized the
Obligations in an amount equal to one hundred five percent (105%) of the then
Effective Amount of such requested Letter of Credit, provided, however, that in
any event, no Letter of Credit shall be issued or renewed if the expiry date of
such Letter of Credit would occur more than two hundred forty (240) days after
the Letter of Credit Expiration Date.

        (C)  the issuance of such Letter of Credit would violate the terms or
conditions of any Letter of Credit Application entered into by the L/C Issuer
and the Borrower;

        (D)  such Letter of Credit is in a face amount less than $100,000 in the
case of a Standby Letter of Credit or denominated in a currency other than
Dollars;

        (E)  such Letter of Credit is in violation of the UCP or other
applicable law; or

        (F)  the expiry date of such Letter of Credit would occur (I) more than
two hundred ten (210) days after it is issued for Commercial Letters of Credit
and (II) more than three hundred sixty five (365) days after it is issued for
Standby Letters of Credit.

        (iii)  The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

        (b)    Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.    

        (i)    Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer in the form of
a Letter of Credit Application, appropriately completed and, when the CEO is not
used, signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be

22

--------------------------------------------------------------------------------



received by the L/C Issuer not later than 9:00 a.m., at least two (2) Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which date shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which date
shall be a Business Day); (C) the nature of the proposed amendment; and (D) such
other matters as the L/C Issuer may require. Borrower acknowledges that Lender
and/or L/C Issuer are permitting Letter of Credit Applications to be submitted
through the use of the CEO at Borrower's request and Lender and/or L/C Issuer
shall have no liability in acting upon a CEO request that it believes has been
made by an authorized Person.

        (ii)   Upon receipt of any Letter of Credit Application and the L/C
Issuer's confirmation that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices.

        (iii)  If the Borrower so requests in any applicable Letter of Credit
Application for a Standby Letter of Credit, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Standby Letter of Credit that has
automatic renewal provisions (each, an "Evergreen Letter of Credit"); provided
that any such Evergreen Letter of Credit must permit the L/C Issuer to prevent
any such renewal at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the "Nonrenewal Notice Date") in each
such twelvemonth period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such renewal;
provided, however, that the L/C Issuer may, in its sole discretion, not permit
any such renewal if, among other reasons, (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (B) one or more of the applicable conditions specified in
Section 3.02 is not then satisfied.

        (iv)  Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower a true
and complete copy of such Letter of Credit or amendment.

        (c)    Drawings and Reimbursements.    

        (i)    Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower of the amount to be paid by the L/C Issuer as a result of
such drawing

23

--------------------------------------------------------------------------------



and the date on which payment is to be made by the L/C Issuer to the beneficiary
of such Letter of Credit in respect of such drawing; provided, however, that in
the case of Commercial Letters of Credit, subsequent notification by routine
methods shall be deemed sufficient notice. Not later than 9:00 a.m., on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date") (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion), the Borrower shall reimburse the
L/C Issuer in an amount equal to the amount of such drawing. If the Borrower
fails to so reimburse the L/C Issuer by such time (the "Unreimbursed Amount"),
the Borrower shall be deemed to have requested a Revolving Loan Borrowing of
Base Rate Loans to be disbursed to the L/C Issuer on the Honor Date in an amount
equal to the Unreimbursed Amount, but subject to the amount of the unutilized
portion of the Total Commitment and the conditions set forth in Section 3.02.
Any notice given by the L/C Issuer pursuant to this Section 2.02(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

        (ii)   [Intentionally omitted.]

        (iii)  With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Loan Borrowing because the conditions set forth in
Section 3.02 cannot be satisfied or for any other reason, the L/C Borrowing
resulting from the honoring of a drawing under a Letter of Credit that is not so
refinanced shall be due and payable on demand (together with interest) and shall
bear interest at the rate applicable to Revolving Loans upon the occurrence and
during the continuance of an Event of Default.

        (d)    [Intentionally omitted.]    

        (e)    Obligations Absolute.    The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit, and to
repay each L/C Borrowing and each drawing under a Letter of Credit that is
refinanced by a Borrowing of Revolving Loans, shall be absolute, unconditional
and irrevocable, and shall be paid in accordance with the terms of the Letter of
Credit Application, including the commercial letter of credit agreements,
standby letter of credit agreements, and continuing letters of credit agreements
between Borrower and Lender, Trade Bank, or HSBC, as such agreements may be
amended, modified, and replaced.

        (f)    Role of L/C Issuer.    The Borrower agrees that, in paying any
drawing under a Letter of Credit, the L/C Issuer's responsibilities and the
limitation of the L/C Issuer's liability shall be as set forth in the Letter of
Credit Applications, including the commercial letter of credit agreements,
standby letter of credit agreements and continuing letters of credit agreements
between Borrower and Lender, Trade Bank or HSBC, as such agreements may be
amended, modified, and replaced.

        (g)    Cash Collateral.    Upon the request of Lender, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the Obligations in an amount equal to one hundred five percent
(105%) of the then Effective Amount of the L/C Obligations.

        (h)    Applicability of ISP98 and UCP.    Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement

24

--------------------------------------------------------------------------------






applicable to an Existing Commercial Letter of Credit), (i) the rules of the
"International Standby Practices 1998" published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits
(the "UCP"), as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance (including the ICC decision published by the
Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each Commercial Letter of
Credit.

        (i)    Letter of Credit Fees.    The Borrower agrees to pay the
following Letter of Credit fees which, once paid, are non-refundable:

        (i)    With respect to each Commercial Letter of Credit, such amounts as
L/C Issuer and Borrower may agree.

        (ii)   With respect to each Standby Letter of Credit to Lender, a
Standby Letter of Credit fee for each such Standby Letter of Credit equal to the
Applicable Margin for LIBOR Loans times the actual daily maximum amount
available to be drawn under each such Standby Letter of Credit times a fraction,
the numerator of which is the number of days from the date of issuance to the
date of expiry of such Standby Letter of Credit and the denominator of which is
three hundred sixty (360). Such fee for each Standby Letter of Credit shall be
due and payable in advance on the date of issuance of each such Standby Letter
of Credit, and, in the case of any Evergreen Letter of Credit, on the date of
renewal of each such Evergreen Letter of Credit, unless otherwise agreed to in
writing by the Borrower and the L/C Issuer. Each such fee, once paid, shall be
non-refundable. If there is any change in the Applicable Margin for LIBOR Loans
during any quarter, the Applicable Margin used for the calculation of the Letter
of Credit Fee shall be the Applicable Margin on the date such fee is due.

        (j)    [Intentionally omitted.]    

        (k)    Conflict with Letter of Credit Application.    In the event of
any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

        (l)    Trade Bank or HSBC as L/C Issuer.    The parties hereto
acknowledge and agree that, at its option, the L/C Issuer may arrange for
Letters of Credit to be issued by Trade Bank as agent for Lender or for HSBC
Letters of Credit to be issued. All parties hereto understand and agree that, as
applicable, to the extent any Letters of Credit are issued by Trade Bank as
agent for Lender or any HSBC Letters of Credit are issued, (i) Trade Bank is
agent only to Lender and not to the Borrower and has no obligations to the
Borrower and HSBC has no obligations to the Borrower, (ii) the Letters of Credit
issued by Trade Bank and the HSBC Letters of Credit will be deemed Letters of
Credit issued by the L/C Issuer for all purposes hereunder and (iii) any of the
obligations performed or rights exercised pursuant to or in connection with the
issuance of any Letter of Credit by Trade Bank or by HSBC pursuant to or in
connection with the issuance of any HSBC Letters of Credit shall be deemed
obligations performed or rights exercised by Lender as L/C Issuer. To the extent
that the L/C Issuer is required to provide any notices to, or take any other
actions for the benefit of, the Lender hereunder, with respect to any Letter of
Credit issued by Trade Bank, no such notice or action shall be required.

25

--------------------------------------------------------------------------------






        2.03.    Sweep Loans.     Lender, in its sole and absolute discretion,
may make Base Rate Loans to the Borrower each day in an amount equal to the
excess, if any, of the Dollar amount of all debits clearing all bank accounts
settled through the Concentration Account on such day less the Dollar amount of
collected funds in the Concentration Account on such day (each such loan is a
"Sweep Loan."). All Sweep Loans shall be Base Rate Loans. The existence of an
excess amount of clearing checks shall be deemed to be a request by the Borrower
for a Sweep Loan and no notice is required for a Sweep Loan. All Sweep Loans
shall bear interest at the rate set forth in Sections 2.01(c)(i) and 2.07(c) and
shall be payable as provided in Sections 2.01(f), 2.06(c), and 2.06(d). The
availability of Sweep Loans is discretionary on the part of Lender and Lender
may terminate the availability of Sweep Loans at any time.

        2.04.    Commitment Reductions, Etc.     

        (a)    Optional Reduction or Cancellation of Commitments.    The
Borrower may, upon five (5) Business Days written notice to Lender, permanently
reduce the Total Commitment by the amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof or cancel the Total Commitment in its entirety;
provided, however, that the Borrower may not:

        (i)    reduce the Total Commitment prior to the Revolving Loan Maturity
Date, if, after giving effect to such reduction, the Effective Amount of all
Revolving Loans and L/C Obligations then outstanding would exceed the proposed
reduced Total Commitment; and

        (ii)   cancel the Total Commitment prior to the Revolving Loan Maturity
Date if, after giving effect to such cancellation, any Revolving Loan or L/C
Obligation would then remain outstanding.

        (b)    Mandatory Reduction or Termination of Commitments.    The Total
Commitment shall be automatically reduced to zero on the Revolving Loan Maturity
Date.

        (c)    Effect of Commitment Reductions.    From the effective date of
any reduction of the Total Commitment, the Unused Commitment Fees payable
pursuant to Section 2.05(b) shall be computed on the basis of the Total
Commitment as so reduced. Once reduced or cancelled, the Total Commitment may
not be increased or reinstated without the prior written consent of Lender.

        2.05.    Fees.     

        (a)    Commitment Fee.    Borrower shall pay Lender a Commitment Fee in
the amount of $80,000.00, which fee shall be payable in full on the Closing Date
and shall not be subject to reduction or be refundable under any and all
circumstances.

        (b)    Unused Commitment Fees.    The Borrower shall pay to Lender fees
(collectively, the "Unused Commitment Fees") equal to (i) the Total Commitment
minus: (A) the average daily outstanding and unpaid principal balance of the
Loans during the Unused Commitment Fee Period; and (B) the average daily
aggregate undrawn face amount of all outstanding Letters of Credit during the
Unused Commitment Fee Period, multiplied by (ii) the Unused Commitment Fee
Percentage. The Borrower shall pay the Unused Commitment Fees quarterly in
arrears on the last day of each January, April, July and October (commencing
April 30, 2005) and on the Revolving Loan Maturity Date (or if the Total
Commitment is cancelled or terminated on a date prior to the Revolving Loan
Maturity Date, on such prior date). Each Unused Commitment Fee, once paid, is
non-refundable. As used herein, the term "Unused Commitment Fee Period" shall
mean the period beginning on the first day of the most recently concluded
quarter and ending on the last day of the most recently concluded quarter.

26

--------------------------------------------------------------------------------







        2.06.    Prepayments.     

        (a)    Terms of All Prepayments.    Upon the prepayment of any Loan
(whether such prepayment is an optional prepayment under Section 2.06(b), a
mandatory prepayment required by Section 2.06(c) or a mandatory prepayment
required by any other provision of this Agreement or the other Credit Documents,
including a prepayment upon acceleration), the Borrower shall pay to Lender
(i) all accrued interest and fees to the date of such prepayment on the amount
prepaid and (ii) if such prepayment is the prepayment of a LIBOR Loan on a day
other than the last day of an Interest Period for such LIBOR Loan, all amounts
payable to such Lender pursuant to Section 2.13.

        (b)    Optional Prepayments.    Except as provided in 2.06(d), at its
option Borrower may, in the case of Base Rate Loans, prepay such Loans in part
or in whole or, in the case of LIBOR Loans, upon three (3) Business Days' notice
to Lender, prepay such Loans in any Borrowing in part, in a minimum principal
amount of $3,000,000 or an integral multiple of $500,000 in excess thereof, or
in whole. Each such notice shall specify the date and amount of such prepayment,
provided that if such prepayment is on any day other than the last day of the
Interest Period applicable to such LIBOR Loan, the Borrower shall be subject to
the payments required by Section 2.13. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. If no Default or
Event of Default has occurred and is continuing, all prepayments under this
Section 2.06(b) which are applied to reduce the principal amount of the Loans
shall be applied to the Loans as directed by the Borrower. If the Borrower fails
to direct the application of any such principal prepayments or if a Default has
occurred and is continuing, such principal prepayments shall be applied first,
to the payment of Revolving Loans and then to Cash Collateralize the Obligations
in an amount equal to the Effective Amount of the L/C Obligations and shall in
any case, to the extent possible, be first applied to prepay Base Rate Loans and
then if any funds remain, to prepay LIBOR Loans.

        (c)    Mandatory Prepayments.    The Borrower shall prepay the Loans as
follows:

        (i)    If, at any time, the Effective Amount of all Revolving Loans, and
L/C Obligations then outstanding exceeds the Total Commitment at such time, the
Borrower shall immediately (A) prepay the Revolving Loans to the extent
Revolving Loans in a sufficient amount are then outstanding and (B) otherwise,
Cash Collateralize the Obligations in an amount equal to 105% of the then
Effective Amount of the L/C Obligations, in an aggregate principal amount equal
to such excess.

        (ii)   [Intentionally omitted.]

        (iii)  If, at any time after the Closing Date, any Loan Party issues or
incurs any Indebtedness for borrowed money, including Indebtedness evidenced by
notes, bonds, debentures or other similar instruments but excluding Permitted
Indebtedness, the Borrower shall, immediately after such issuance or incurrence
(A) prepay the Revolving Loans to the extent Revolving Loans in a sufficient
amount are then outstanding and (B) otherwise, Cash Collateralize the
Obligations in an amount equal to 105% of the then Effective Amount of the L/C
Obligations, in an aggregate principal amount equal to one hundred percent
(100%) of the Net Proceeds of such Indebtedness.

27

--------------------------------------------------------------------------------






        (iv)  If, at any time after the Closing Date, any Loan Party issues or
sells any Equity Securities, the Borrower shall, immediately after such issuance
or sale, prepay, in an aggregate principal amount equal to the Net Proceeds of
such Equity Securities, the Revolving Loans to the extent Revolving Loans in a
sufficient amount are then outstanding.

        (v)   The Borrower shall deliver to Lender, at the time of each
prepayment required under this Section 2.06(c), (A) a certificate signed by the
chief financial officer of Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (B) to the extent practicable,
at least three (3) days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date and the Type and principal amount
of each Loan (or portion thereof) to be prepaid. In the event that the Borrower
shall subsequently determine that the actual amount was greater than the amount
set forth in such certificate, the Borrower shall promptly make an additional
prepayment of the Loans (and/or, if applicable, the Total Commitment shall be
permanently reduced) in an amount equal to the amount of such excess, and the
Borrower shall concurrently therewith deliver to Lender a certificate signed by
the chief financial officer of Borrower demonstrating the derivation of the
additional amount resulting in such excess.

        (d)    Prepayment by Automatic Debit.    Borrower agrees that Lender, in
its sole and absolute discretion, may effect prepayments of Base Rate Loans
(including Sweep Loans) in an amount equal to the excess of the Dollar amount of
collected funds in the Concentration Account on a particular day less the Dollar
amount of all debits clearing all bank accounts settled through the
Concentration Account on such day (an "Automatic Debit"). Such prepayment shall
be without premium or penalty.

        2.07.    Other Payment Terms.     

        (a)    Place and Manner.    All payments to be made by the Borrower
under this Agreement or any other Credit Document shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. The
Borrower shall make all payments due to Lender under this Agreement or any other
Credit Document by payments to Lender at the Lender's office located at the
address specified in Section 8.01 or at such other office as Lender may
designate. The Borrower shall make all payments under this Agreement or any
other Credit Document in lawful money of the United States and in same day or
immediately available funds not later than 11:00 a.m. on the date due, except
for payments through: (i) CEO which shall be made not later than 1:00 on the
date due; and (ii) Automatic Debit payments which shall be deemed to have been
received on the same Business Day as they are made.

        (b)    Date.    Whenever any payment due hereunder shall fall due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as the case may be.

        (c)    Default Rate.    On and after the occurrence of an Event of
Default, until the time when such Event of Default shall have been cured or
waived by Lender, the Borrower shall pay interest on the aggregate, outstanding
principal amount of all Obligations hereunder at a per annum rate equal to the
otherwise applicable interest rate set forth in Section 2.01(c), plus two
percent (2.00%) (the "Default Rate").

        (d)    Application of Payments.    All payments hereunder shall be
applied first to unpaid fees, costs and expenses then due and payable under this
Agreement or the other

28

--------------------------------------------------------------------------------






Credit Documents, second to accrued interest then due and payable under this
Agreement or the other Credit Documents and finally to reduce the principal
amount of outstanding Loans and L/C Borrowings.

        2.08.    Loan Accounts; Notes.     

        (a)    Loan Accounts.    The obligation of the Borrower to repay the
Loans made to it by Lender and to pay interest thereon at the rates provided
herein shall be evidenced by an account or accounts maintained by Lender on its
books (individually, a "Loan Account"), and by a note pursuant to
Section 2.08(b). Lender shall record in its Loan Accounts (i) the date and
amount of each Loan made by Lender, (ii) the interest rates applicable to each
such Loan thereof and the effective dates of all changes thereto, (iii) the
Interest Period for each LIBOR Loan, (iv) the date and amount of each principal
and interest payment on each Loan and (v) such other information as Lender may
determine is necessary for the computation of principal and interest payable to
it by the Borrower hereunder; provided, however, that any failure by Lender to
make, or any error by Lender in making, any such notation shall not affect the
Borrower's Obligations. The Loan Accounts shall be conclusive absent manifest
error with respect to the matters noted therein.

        (b)    Revolving Loan Notes.    Lender's Revolving Loans shall be
evidenced by a promissory note in the form of Exhibit E (the "Revolving Loan
Note") which note shall be (i) payable to the order of Lender, (ii) in the
amount of the Total Commitment, (iii) dated the Closing Date and (iv) otherwise
appropriately completed. The Borrower authorizes Lender to record on the
schedule annexed to Lender's Revolving Loan Note the date and amount of each
Revolving Loan made by Lender and of each payment or prepayment of principal
thereon made by the Borrower, and agrees that all such notations shall be
conclusive absent manifest error with respect to the matters noted thereon;
provided, however, that any failure by Lender to make, or any error by Lender in
making, any such notation shall not affect the Borrower's Obligations. The
Borrower further authorizes Lender to attach to and make a part of its Revolving
Loan Note continuations of the schedule attached thereto as necessary.

        2.09.    Loan Funding.     Lender shall, upon satisfaction of the
applicable conditions set forth in Section 3.02 (and, if such Borrowing is the
initial Credit Event, Section 3.01), make funds available to the Borrower on the
date of each Borrowing either by (i) crediting the account of the Borrower on
the books of Lender with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to Lender by the
Borrower; provided, however, that if, on the date of the Borrowing there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, and second, to the
Borrower as provided above.

        2.10.    [Intentionally omitted.]     

        2.11.    Change of Circumstances.     

        (a)    Inability to Determine Rates.    If, on or before the first day
of any Interest Period for any LIBOR Loan, (i) Lender determines that the LIBOR
Rate for such Interest Period cannot be adequately and reasonably determined due
to unavailability of funds in or other circumstances affecting the London
interbank market or (ii) Lender shall determine that the rate of interest for
such Loan does not adequately and fairly reflect the cost to Lender of making or
maintaining a LIBOR Loan, Lender shall immediately give notice of such condition
to the Borrower. After the giving of any such notice and until Lender shall
otherwise notify the Borrower that the circumstances giving rise to such

29

--------------------------------------------------------------------------------



condition no longer exist, Borrower's right to request the making of, conversion
to or a new Interest Period for, LIBOR Loans shall be suspended. Any LIBOR Loans
outstanding at the commencement of any such suspension shall be converted at the
end of the then current Interest Period for such LIBOR Loans into Base Rate
Loans unless such suspension has then ended.

        (b)    Illegality.    If, after the date of this Agreement, the adoption
of any Governmental Rule, any change in any Governmental Rule or the application
or requirements thereof (whether such change occurs in accordance with the terms
of such Governmental Rule as enacted, as a result of amendment or otherwise),
any change in the interpretation or administration of any Governmental Rule by
any Governmental Authority, or compliance by Lender with any request or
directive (whether or not having the force of law) of Governmental Authority (a
"Change of Law") shall make it unlawful or impossible for Lender to make or
maintain any LIBOR Loan, Lender shall immediately notify the Borrower of such
Change of Law. Upon receipt of such notice, (i) Borrower's right to request the
making of, conversion to or a new Interest Period for, LIBOR Loans shall be
terminated, and (ii) the Borrower shall, at the request of Lender, either
(A) pursuant to Section 2.01(d), convert any such then outstanding LIBOR Loans
into Base Rate Loans at the end of the current Interest Period for such LIBOR
Loans or (B) immediately repay or convert any such LIBOR Loans if Lender shall
notify the Borrower that Lender may not lawfully continue to fund and maintain
such LIBOR Loans. Any conversion or prepayment of LIBOR Loans made pursuant to
the preceding sentence prior to the last day of an Interest Period for such
LIBOR Loans shall be deemed a prepayment thereof for purposes of Section 2.13.
After Lender notifies the Borrower of such a Change of Law and until Lender
notifies the Borrower that it is no longer unlawful or impossible for Lender to
make or maintain a LIBOR Loan, all Revolving Loans of such Lender shall be Base
Rate Loans.

        (c)    Increased Costs.    If, after the date of this Agreement, any
Change of Law shall:

        (i)    subject Lender to any tax, duty or other charge with respect to
any LIBOR Loan or Base Rate Loan, or shall change the basis of taxation of
payments by the Borrower to Lender on such a LIBOR Loan or in respect to such a
LIBOR Loan under this Agreement (except for changes in the rate of taxation on
the overall net income of any Lender imposed by its jurisdiction of
incorporation or the jurisdiction in which its principal executive office is
located); or

        (ii)   impose, modify or hold applicable any reserve (excluding any
Reserve Requirement or other reserve to the extent included in the calculation
of the LIBOR Rate for any Loans), special deposit or similar requirement against
assets held by, deposits or other liabilities in or for the account of, advances
or loans by, or any other acquisition of funds by Lender for any LIBOR Loan or
Base Rate Loan; or

        (iii)  impose on any Lender any other condition related to any LIBOR
Loan, any Base Rate Loan or Lender's Total Commitment;

and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan, Base Rate Loan or its
Total Commitment or to reduce any amount receivable by Lender hereunder; then
the Borrower shall from time to time, within five (5) Business Days after demand
by Lender, pay to Lender additional amounts sufficient to reimburse Lender for
such increased costs or to compensate Lender for such reduced amounts. A
certificate setting forth in reasonable detail the amount of such increased
costs or reduced amounts, submitted by Lender to the Borrower shall be
conclusive absent manifest

30

--------------------------------------------------------------------------------






error. The obligations of the Borrower under this Section 2.11(c) shall survive
the payment and performance of the Obligations and the termination of this
Agreement.

        (d)    Capital Requirements.    If, after the date of this Agreement,
Lender determines that (i) any Change of Law affects the amount of capital
required or expected to be maintained by Lender or any Person controlling Lender
(a "Capital Adequacy Requirement") and (ii) the amount of capital maintained by
Lender or such Person which is attributable to or based upon the Loans, the
Letters of Credit, the Total Commitment or this Agreement must be increased as a
result of such Capital Adequacy Requirement (taking into account Lender's or
such Person's policies with respect to capital adequacy), the Borrower shall pay
to Lender or such Person, within five (5) Business Days after demand of Lender,
such amounts as Lender or such Person shall determine are necessary to
compensate Lender or such Person for the increased costs to Lender or such
Person of such increased capital. A certificate setting forth in reasonable
detail the amount of such increased costs, submitted by Lender to the Borrower
shall be conclusive absent manifest error. The obligations of the Borrower under
this Section 2.11(d) shall survive the payment and performance of the
Obligations and the termination of this Agreement.

        (e)    Notice, Reasonable Commercial Efforts.    If Lender becomes aware
of (i) any Change of Law that will make it unlawful or impossible for Lender to
make or maintain any LIBOR Loan or any Base Rate Loan or (ii) any Change of Law
or other event or condition that will obligate the Borrower to pay any amount
pursuant to Section 2.11(c) or Section 2.11(d), Lender shall notify the Borrower
thereof as promptly as practical. If Lender has given notice of any such Change
of Law or other event or condition and thereafter becomes aware that such Change
of Law or other event or condition has ceased to exist, Lender shall notify the
Borrower thereof as promptly as practical. If Lender is affected by any Change
of Law which makes it unlawful or impossible for such Lender to make or maintain
any LIBOR Loan or Base Rate Loan or to which the Borrower is obligated to pay
any amount pursuant to Section 2.11(c) or Section 2.11(d) it shall use
reasonable commercial efforts to avoid the effect of such Change of Law or to
avoid or materially reduce any amounts which the Borrower is obligated to pay
pursuant to Section 2.11(c) or Section 2.11(d) if, in the reasonable opinion of
Lender, such efforts would not be disadvantageous to Lender or contrary to
Lender's normal banking practices.

        2.12.    Taxes on Payments.     

        (a)    Payments Free of Taxes.    All payments made by the Borrower
under this Agreement and the other Credit Documents shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp, documentary or other taxes, any duties, or any other
levies, imposts, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority
(except net income taxes and franchise taxes in lieu of net income taxes imposed
on Lender by its jurisdiction of incorporation) (all such non-excluded taxes,
duties, levies, imposts, charges, fees, deductions and withholdings being
hereinafter called "Taxes"). If any Taxes are required to be withheld from any
amounts payable to Lender hereunder or under the other Credit Documents, the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after payment of all Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement and
the other Credit Documents. Whenever any Taxes are payable by the Borrower, as
promptly as possible thereafter, the Borrower shall send to Lender a certified
copy of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails

31

--------------------------------------------------------------------------------



to pay any Taxes when due to the appropriate taxing authority or fails to remit
to Lender the required receipts or other required documentary evidence, the
Borrower shall indemnify Lender for any taxes, interest or penalties that may
become payable by Lender as a result of any such failure. The obligations of the
Borrower under this Section 2.12(a) shall survive the payment and performance of
the Obligations and the termination of this Agreement.

        (b)    [Intentionally omitted.]    

        (c)    Reasonable Commercial Efforts.    If Lender claims any additional
amounts to be payable to it pursuant to this Section 2.12, it shall use
reasonable commercial efforts to file any certificate or document reasonably
requested in writing by the Borrower reflecting a reduced rate of withholding,
if the making of such a filing would avoid the need for or materially reduce the
amount of any such additional amounts which may thereafter accrue.

        (d)    Tax Returns.    Nothing contained in this Section 2.12 shall
require Lender to make available any of its tax returns (or any other
information relating to its taxes which it deems to be confidential).

        2.13.    Funding Loss Indemnification.     If the Borrower shall
(a) repay, prepay or convert any LIBOR Loan on any day other than the last day
of an Interest Period therefor (whether a scheduled payment, an optional
prepayment or conversion, a mandatory prepayment or conversion, a payment upon
acceleration or otherwise), (b) fail to borrow any LIBOR Loan for which a Notice
of Borrowing has been delivered to Lender (whether as a result of the failure to
satisfy any applicable conditions or otherwise) or (c) fail to convert any
Revolving Loans into LIBOR Loans in accordance with a Notice of Conversion
delivered Lender (whether as a result of the failure to satisfy any applicable
conditions or otherwise), the Borrower shall pay to Lender within five
(5) Business Days after demand, a prepayment fee, failure to borrow fee or
failure to convert fee, as the case may be (determined as though 100% of the
LIBOR Loan had been funded in the London interbank eurodollar currency market)
equal to the sum of:

        (a)   $250; plus

        (b)   the amount, if any, by which (i) the additional interest would
have accrued on the amount prepaid or not borrowed at the LIBOR Rate plus the
Applicable Margin for LIBOR Loans if that amount had remained or been
outstanding through the last day of the applicable Interest Period exceeds
(ii) the interest that Lender could recover by placing such amount on deposit in
the London interbank eurodollar currency market for a period beginning on the
date of the prepayment or failure to borrow and ending on the last day of the
applicable Interest Period (or, if no deposit rate quotation is available for
such period, for the most comparable period for which a deposit rate quotation
may be obtained); plus

        (c)   all out-of-pocket expenses incurred by Lender reasonably
attributable to such payment, prepayment or failure to borrow;

provided, however, that if, with respect to any such repayment, prepayment,
conversion, failure to borrow or failure to convert, the sum of the amount
computed under subsections (b) and (c) above is zero, then, with respect to such
repayment, prepayment, conversion, failure to borrow or failure to convert only,
the amount listed in subsection (a) shall be deemed to be zero.

32

--------------------------------------------------------------------------------






        Lender's determination of the amount of any prepayment fee payable under
this Section 2.13 shall be conclusive in the absence of manifest error. The
obligations of the Borrower under this Section 2.13 shall survive the payment
and performance of the Obligations and the termination of this Agreement.

        2.14.    [Intentionally omitted.]     

        SECTION III.    CONDITIONS PRECEDENT.     

        3.01.    Initial Conditions Precedent.     The occurrence of the initial
Credit Event is subject to receipt by Lender, on or prior to the Closing Date,
of each item listed below, each in form and substance satisfactory to Lender:

        (a)    Principal Credit Documents.    

        (i)    This Agreement, duly executed by the Borrower, Lender, and the
L/C Issuer;

        (ii)   A Revolving Loan Note payable to Lender duly executed by the
Borrower; and

        (iii)  A Guaranty, in form and substance satisfactory to Lender, duly
executed by each Guarantor.

        (b)    Borrower Organizational Documents.    

        (i)    The articles of incorporation of the Borrower, certified as of a
recent date prior to the Closing Date by the Secretary of State of Delaware;

        (ii)   A certificate of the Secretary or an Assistant Secretary of the
Borrower, dated the Closing Date, certifying that (A) attached thereto is a true
and correct copy of the bylaws of the Borrower as in effect on the Closing Date;
(B) attached thereto are true and correct copies of resolutions duly adopted by
the board of directors of the Borrower and continuing in effect, which authorize
the execution, delivery and performance by the Borrower of this Agreement and
the other Credit Documents executed or to be executed by the Borrower and the
consummation of the transactions contemplated hereby and thereby; and (C) there
are no proceedings for the dissolution or liquidation of the Borrower;

        (iii)  A certificate of the Secretary or an Assistant Secretary of the
Borrower, dated the Closing Date, certifying the incumbency, signatures and
authority of the officers of the Borrower authorized to execute, deliver and
perform this Agreement, the other Credit Documents and all other documents,
instruments or agreements related thereto executed or to be executed by the
Borrower;

        (iv)  Certificates of good standing (or comparable certificates) for the
Borrower, certified as of a recent date prior to the Closing Date by the
Secretaries of State (or comparable official) of Delaware, Idaho and West
Virginia; and

        (v)   Certificates of the Franchise Tax Board, Secretary of State or
comparable official of the state of Delaware and West Virginia, dated as of a
date close to the Closing Date, stating that the Borrower is in good tax
standing under the laws of such states.

        (c)    Guarantor Organizational Documents.    

        (i)    The certificate of incorporation, articles of incorporation,
certificate of limited partnership, articles of organization or comparable
document of each Guarantor, certified as of a recent date prior to the Closing
Date by the Secretary of State (or comparable public official) of its state of
incorporation or formation;

33

--------------------------------------------------------------------------------



        (ii)   A certificate of good standing (or comparable certificate) for
each Guarantor, certified as of a recent date prior to the Closing Date by the
Secretary of State (or comparable public official) of Delaware in the case of
Coldwater Creek Outlet Stores Inc., Idaho and Delaware in the case of Aspenwood
Advertising, Inc., Washington in the case of C Squared, LLC, and Idaho in the
case of Coldwater Creek Sourcing, Inc.;

        (iii)  For the following Guarantors, certificates of the Franchise Tax
Board, Secretary of State or comparable official of the following states: in the
case of Coldwater Creek Outlet Stores Inc., Delaware, and in the case of
Aspenwood Advertising, Inc., Delaware, each dated as of a date close to the
Closing Date, stating that such Guarantor is in good tax standing under the laws
of such states;

        (iv)  A certificate of the Secretary or an Assistant Secretary (or
comparable officer) of each Guarantor, dated the Closing Date, certifying that
(A) attached thereto is a true and correct copy of the bylaws, partnership
agreement, limited liability company agreement or comparable document of such
Guarantor as in effect on the Closing Date; (B) attached thereto are true and
correct copies of resolutions duly adopted by the board of directors or other
governing body of such Guarantor (or other comparable enabling action) and
continuing in effect, which authorize the execution, delivery and performance by
such Guarantor of the Credit Documents to be executed by such Guarantor and the
consummation of the transactions contemplated thereby; and (C) there are no
proceedings for the dissolution or liquidation of such Guarantor; and

        (v)   A certificate of the Secretary or an Assistant Secretary (or
comparable officer) of each Guarantor, dated the Closing Date, certifying the
incumbency, signatures and authority of the officers of such Guarantor
authorized to execute, deliver and perform the Credit Documents to be executed
by such Guarantor.

        (d)    Financial Statements, Financial Condition, Etc.    

        (i)    A copy of the unaudited Financial Statements of the Loan Parties
for the Fiscal Quarter ended October 30, 2004, and for the Fiscal Year to such
date (prepared on a consolidated and consolidating basis), in each case
certified by the chief financial officer of the Borrower to present fairly the
financial condition, results of operations and other information reflected
therein and to have been prepared in accordance with GAAP (subject to normal
year-end audit adjustments);

        (ii)   [Intentionally omitted.]

        (iii)  A copy of the most recently completed annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to each Employee
Benefit Plan of the Borrower and its Subsidiaries, certified by a senior officer
of the Borrower;

        (iv)  [Intentionally omitted.]

        (v)   A Compliance Certificate executed by the president, chief
executive officer, chief financial officer, treasurer or vice president of
finance of the Borrower which (A) certifies that, as of the Closing Date, no
Default or Event of Default has occurred and is continuing, or, if any such
Default or Event of Default has occurred and is continuing, a statement as to
the nature thereof and what action Borrower proposes to take with respect
thereto and (B) sets forth, for the quarter ended October 30, 2004, the
calculation of the financial ratios and tests provided in Section 5.03; and

34

--------------------------------------------------------------------------------







        (vi)  Such other financial, business and other information regarding the
Borrower or any of its Subsidiaries as Lender may reasonably request, including
information as to possible contingent liabilities, tax matters, environmental
matters and obligations for employee benefits and compensation.

        (e)    Uniform Commercial Code Documents.    Uniform Commercial Code
search certificates from the jurisdictions in which the Lender requests
reflecting no other financing statements or filings which evidence Liens other
than Permitted Liens;

        (f)    Opinions.    A favorable written opinion from Elsaesser Jarzabek
Anderson Marks Elliott & McHugh, Chartered, special counsel for the Loan
Parties, dated the Closing Date, addressed to Lender, covering such legal
matters as Lender may reasonably request and otherwise in form and substance
satisfactory to Lender.

        (g)    Other Items.    

        (i)    In the event such a request is to be made by Borrower on the
Closing Date, a duly completed and delivered written request for that portion of
the initial Credit Event that will be a Base Rate Loan setting forth the amount
thereof;

        (ii)   Evidence that all existing Indebtedness of the Loan Parties,
including the Existing Credit Facility, has been or concurrently with the
Closing Date is being repaid in full (other than Indebtedness described on
Schedule 5.02(a));

        (iii)  No event or circumstance shall have occurred that has resulted or
could reasonably be expected to result in a Material Adverse Effect;

        (iv)  [Intentionally omitted.]

        (v)   Other than the pending or threatened actions, suits,
investigations or proceedings described in Schedule 4.01(g), there shall not
exist any pending or threatened action, suit, investigation or proceeding,
which, if adversely determined, could materially and adversely affect the Loan
Parties, any transaction contemplated hereby or the ability of any Loan Party to
perform its obligations under the Credit Documents or the ability of Lender to
exercise its rights thereunder;

        (vi)  A certificate of the president, chief executive officer or chief
financial officer of the Borrower, addressed to Lender and dated the Closing
Date, certifying that:

        (A)  The representations and warranties set forth in Article IV and in
the other Credit Documents are true and correct in all material respects as of
such date (except for such representations and warranties made as of a specified
date, which shall be true as of such date); and

        (B)  After giving effect to the initial Credit Event, no Default or
Event of Default has occurred and is continuing as of such date or will result
from such Credit Event;

        (C)  Each Loan Party has obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary or advisable to
have been obtained prior to the Closing Date in connection with the transactions
herein and the continued operation of the business conducted by the Loan Parties
in substantially the same manner as conducted prior to the Closing Date. Each
such Governmental Authorization or consent is in full force and effect, except
in a case where the failure to obtain or maintain a Governmental Authorization
or consent, either individually or in the aggregate, should not

35

--------------------------------------------------------------------------------






reasonably be expected to have a Material Adverse Effect. All applicable waiting
periods have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Credit Documents. No action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing is pending, and the time for any applicable
Governmental Authority to take action to set aside its consent on its own motion
shall have expired;

        (vii) All fees and expenses payable to Lender on or prior to the Closing
Date have been paid;

        (viii) All fees and expenses of counsel to Lender through the Closing
Date have been paid; and

        (ix)  A certified copy of each Material Agreement (including all
exhibits, appendices, schedules, annexes and attachments thereto and amendments
and assignments thereof), duly executed by each party thereto;

        (x)   [Intentionally omitted.]

        (xi)  Such other evidence as Lender may reasonably request to establish
the accuracy and completeness of the representations and warranties and the
compliance with the terms and conditions contained in this Agreement and the
other Credit Documents.

        3.02.    Conditions Precedent to each Credit Event.     The occurrence
of each Credit Event (including the initial Credit Event) is subject to the
further conditions that:

        (a)   The Borrower shall have delivered to Lender and, if applicable,
the L/C Issuer, the Notice of Borrowing, Letter of Credit Application, Notice of
Conversion or Notice of Interest Period Selection, as the case may be, for such
Credit Event in accordance with this Agreement; and

        (b)   On the date such Credit Event is to occur and after giving effect
to such Credit Event, the following shall be true and correct:

        (i)    The representations and warranties of the Borrower set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true as of such
date);

        (ii)   There shall not have been any material adverse change to the
business, operations, condition (financial or otherwise), prospects, liabilities
or capitalization of the Borrower or any of the other Loan Parties since the
Financial Statements dated October 30, 2004;

        (iii)  No Default or Event of Default has occurred and is continuing or
will result from such Credit Event; and

        (iv)  All of the Credit Documents are in full force and effect.

        The submission by the Borrower to Lender of each Notice of Borrowing,
each Letter of Credit Application, each Notice of Conversion (other than a
notice for a conversion to a Base Rate Loan) and each Notice of Interest Period
Selection shall be deemed to be a representation and warranty by the Borrower
that each of the statements set forth above in this Section 3.02(b) is true and
correct as of the date of such notice.

36

--------------------------------------------------------------------------------



        3.03.    Initial Credit Event.     The occurrence of the initial Credit
Event is subject to the further condition that the Borrower shall, on the
Closing Date, terminate the Existing Credit Facility and repay in full all
obligations existing thereunder with, among other things, the proceeds of the
Loans advanced to the Borrower on such Closing Date.

        3.04.    Covenant to Deliver.     The Borrower agrees (not as a
condition but as a covenant) to deliver to Lender each item required to be
delivered to Lender as a condition to the occurrence of any Credit Event if such
Credit Event occurs. The Borrower expressly agrees that the occurrence of any
such Credit Event prior to the receipt by Lender of any such item shall not
constitute a waiver by Lender of the Borrower's obligation to deliver such item.

        SECTION IV.    REPRESENTATIONS AND WARRANTIES.     

        4.01.    Representations and Warranties.     In order to induce Lender
to enter into this Agreement, the Borrower hereby represents and warrants to
Lender for itself and each of the other Loan Parties as follows and agrees that
each of said representations and warranties shall be deemed to survive until
full, complete and indefeasible payment and performance of the Obligations and
shall apply anew to each Borrowing hereunder:

        (a)    Due Incorporation, Qualification, etc.    Each Loan Party (i) is
a corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license and where the failure to
be so qualified or licensed, either individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect.

        (b)    Authority.    The execution, delivery and performance by each
Loan Party of each Credit Document executed, or to be executed, by such Loan
Party and the consummation of the transactions contemplated thereby (i) are
within the power of such Loan Party and (ii) have been duly authorized by all
necessary actions on the part of such Loan Party.

        (c)    Enforceability.    Each Credit Document executed, or to be
executed, by each Loan Party has been, or will be, duly executed and delivered
by such Loan Party and constitutes, or will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors' rights generally and general principles of equity.

        (d)    Non-Contravention.    The execution and delivery by each Loan
Party of the Credit Documents executed by such Loan Party and the performance
and consummation of the transactions contemplated thereby do not (i) violate any
Requirement of Law applicable to such Loan Party; (ii) violate any provision of,
or result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
Contractual Obligation of such Loan Party; or (iii) result in the creation or
imposition of any Lien (or the obligation to create or impose any Lien) upon any
property, asset or revenue of such Loan Party (except such Liens as may be
created in favor of Lender pursuant to this Agreement or the other Credit
Documents).

37

--------------------------------------------------------------------------------






        (e)    Approvals.    

        (i)    No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person
(including the equity holders of any Person) is required in connection with the
execution and delivery of the Credit Documents executed by any Loan Party or any
Loan Party's performance or consummation of the transactions contemplated
thereby, except for those which have been made or obtained and are in full force
and effect.

        (ii)   All Governmental Authorizations required to be obtained by any
Loan Party have been duly obtained and are in full force and effect without any
known conflict with the rights of others and free from any unduly burdensome
restrictions, where any such failure to obtain such Governmental Authorizations
or any such conflict or restriction could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. No Loan
Party has received any written notice or other written communications from any
Governmental Authority regarding (i) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to, any Governmental Authorization, or (ii) any other limitations
on the conduct of business by any Loan Party, except where any such revocation,
withdrawal, suspension, termination, modification, imposition or limitation
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

        (f)    No Violation or Default.    No Loan Party is in violation of or
in default with respect to (i) any Requirement of Law applicable to such Person
or (ii) any Contractual Obligation of such Person (nor is there any waiver in
effect which, if not in effect, would result in such a violation or default),
where, in each case, such violation or default, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

        (g)    Litigation.    Except as set forth in Schedule 4.01(g), no
actions (including derivative actions), suits, proceedings or investigations are
pending or, to the best knowledge of the Borrower, threatened against any Loan
Party at law or in equity in any court, arbitration proceeding, mediation
proceeding or before any other Governmental Authority which (i) could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect or (ii) seek to enjoin, either directly or indirectly, the execution,
delivery or performance by any Loan Party of the Credit Documents or the
transactions contemplated thereby.

        (h)    Title; Possession Under Leases.    The Loan Parties own and have
good record and marketable title, or valid leasehold interests in all real
property and assets necessary to the conduct of its business. Such real property
and assets are subject to no Liens other than Permitted Liens. Each of the Loan
Parties has complied with all material obligations under all material leases to
which it is a party and enjoys peaceful and undisturbed possession under such
leases.

        (i)    Financial Statements.    The Financial Statements of the Loan
Parties dated October 30, 2004, (i) are in accordance with the books and records
of the Loan Parties, which have been maintained in accordance with good business
practice; (ii) have been prepared in conformity with GAAP, consistently applied;
(iii) are true, correct and accurate is all material respects; and (iv) fairly
present in all material respects the financial conditions and results of
operations of the Loan Parties as of the date thereof and for the period covered
thereby. No Loan Party has any Contingent Obligations, liability for taxes or
other outstanding obligations which, in any such case, are material in

38

--------------------------------------------------------------------------------






the aggregate, except as disclosed in the unaudited Financial Statements dated
October 30, 2004, furnished by the Borrower to Lender prior to the date hereof,
or in the Financial Statements delivered to Lender pursuant to clause (i) or
(ii) of Section 5.01(a).

        (j)    No Agreements to Sell Assets; Etc.    No Loan Party has any legal
obligation, absolute or contingent, to any Person to sell the assets of the
Borrower or any of its Subsidiaries (except as permitted by Section 5.02(c)), or
to effect any merger, consolidation or other reorganization of the Borrower or
any of its Subsidiaries (except as permitted by Section 5.02(d)) or to enter
into any agreement with respect thereto.

        (k)    Employee Benefit Plans.    

        (i)    Based upon the latest valuation of each Employee Benefit Plan
that the Borrower or any ERISA Affiliate maintains or contributes to, or has any
obligation under (which occurred within twelve months of the date of this
representation), the aggregate benefit liabilities of such plan within the
meaning of section 4001 of ERISA did not exceed the aggregate value of the
assets of such plan. Neither the Borrower nor any ERISA Affiliate has any
liability with respect to any post-retirement benefit under any Employee Benefit
Plan which is a welfare plan (as defined in section 3(1) of ERISA), other than
liability for health plan continuation coverage described in Part 6 of Title
I(B) of ERISA, which liability for health plan contribution coverage could not
reasonably be expected to have a Material Adverse Effect.

        (ii)   Each Employee Benefit Plan complies, in both form and operation,
in all material respects, with its terms, ERISA and the IRC, and no condition
exists or event has occurred with respect to any such plan which could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. Each Employee Benefit Plan, related trust agreement,
arrangement and commitment of the Borrower or any ERISA Affiliate is legally
valid and binding and in full force and effect. To the best knowledge of the
Borrower, no Employee Benefit Plan is being audited or investigated by any
government agency or is subject to any threatened claim or suit. No Employee
Benefit Plan is subject to any pending claim or suit which could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. None of the Borrower and the ERISA Affiliates nor, to the best knowledge
of the Borrower, any fiduciary of any Employee Benefit Plan has engaged in a
prohibited transaction under section 406 of ERISA or section 4975 of the IRC.

        (iii)  Except as set forth on Schedule 4.01(k) (as supplemented by the
Borrower from time to time in a written notice to Lender), none of the Borrower
and the ERISA Affiliates contributes to any Multiemployer Plan. None of the
Borrower and the ERISA Affiliates has any material contingent obligations to any
Multiemployer Plan. None of the Borrower and the ERISA Affiliates has incurred
any material liability (including secondary liability) to any Multiemployer Plan
as a result of a complete or partial withdrawal from such Multiemployer Plan
under section 4201 of ERISA or as a result of a sale of assets described in
section 4204 of ERISA. None of the Borrower and the ERISA Affiliates has been
notified that any Multiemployer Plan is in reorganization or insolvent under and
within the meaning of section 4241 or section 4245 of ERISA or that any
Multiemployer Plan intends to terminate or has been terminated under
section 4041A of ERISA.

        (l)    Other Regulations.    No Loan Party is subject to regulation
under the Investment Company Act of 1940, the Public Utility Holding Company Act
of 1935, the Federal

39

--------------------------------------------------------------------------------



Power Act, the Interstate Commerce Act, any state public utilities code or to
any other Governmental Rule limiting its ability to incur Indebtedness.

        (m)    Governmental Charges.    The Loan Parties have filed or caused to
be filed all tax returns which are required to be filed by them. The Loan
Parties have paid, or made provision for the payment of, all taxes and other
Governmental Charges which have or may have become due pursuant to said returns
or otherwise and all other indebtedness, except such Governmental Charges or
indebtedness, if any, which are being contested in good faith and as to which
adequate reserves (determined in accordance with GAAP) have been established.

        (n)    Margin Stock.    No Loan Party owns any Margin Stock that, in the
aggregate, would constitute a substantial part of the assets of the Borrower and
its Subsidiaries taken as a whole, and no proceeds of any Loan will be used to
purchase or carry, directly or indirectly, any Margin Stock or to extend credit,
directly or indirectly, to any Person for the purpose of purchasing or carrying
any Margin Stock.

        (o)    Subsidiaries, Etc. Schedule 4.01(o)    (as supplemented by the
Borrower from time to time in a written notice to Lender) sets forth each of the
Subsidiaries of the Borrower, its jurisdiction of organization, the classes of
its Equity Securities, the number of shares of each such class issued and
outstanding, the percentages of shares of each such class owned directly or
indirectly by the Borrower and whether the Borrower owns such shares directly
or, if not, the Subsidiary of the Borrower that owns such shares and the number
of shares and percentages of shares of each such class owned directly or
indirectly by the Borrower. All of the outstanding Equity Securities of each
such Subsidiary indicated on Schedule 4.01(o) as owned by the Borrower are owned
beneficially and of record by the Borrower free and clear of all Liens.

        (p)    Solvency, Etc.    Each of the Loan Parties is Solvent and, after
the execution and delivery of the Credit Documents and the consummation of the
transactions contemplated thereby, will be Solvent.

        (q)    Labor Matters.    There are no disputes presently subject to
grievance procedure, arbitration or litigation under any of the collective
bargaining agreements, employment contracts or employee welfare or incentive
plans to which any Loan Party is a party, and there are no strikes, lockouts,
work stoppages or slowdowns, or, to the best knowledge of the Borrower,
jurisdictional disputes or organizing activities occurring or threatened, in
each case, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

        (r)    Burdensome Contractual Obligations    None of the Loan Parties
and none of their properties are subject to any Contractual Obligation or
Requirement of Law which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

        (s)    No Material Adverse Effect.    Since October 30, 2004, no event
has occurred and no condition exists which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

        (t)    Accuracy of Information Furnished.    

        (i)    The Credit Documents and the other certificates, statements and
information (excluding projections) furnished by the Loan Parties to Lender in
connection with the Credit Documents and the transactions contemplated thereby,
taken as a whole, do not contain any untrue statement of a material fact and do
not omit to state any material fact necessary to make the statements therein, in
light of

40

--------------------------------------------------------------------------------



the circumstances under which they were made, not misleading. All projections
furnished by the Loan Parties to Lender in connection with the Credit Documents
and the transactions contemplated thereby have been based upon reasonable
assumptions and represent, as of their respective dates of presentations, the
Loan Parties' good faith estimates of the future performance of the Loan
Parties.

        (ii)   The copies of the Material Agreements which have been delivered
to Lender in accordance with Section 3.01 are true, correct and complete copies
of the respective originals thereof, as in effect on the Closing Date, and no
amendments or modifications have been made to the Material Agreements, except as
set forth by documents delivered to Lender in accordance with said Section 3.01
or otherwise reasonably approved in writing by Lender. None of the Material
Agreements has been terminated and each of the Material Agreements is in full
force and effect. None of the Loan Parties is in default in the observance or
performance of any of its material obligations under the Material Agreements and
each Loan Party has taken all action required to be taken as of the date of the
applicable Credit Event to keep unimpaired its rights thereunder (other than
possible defaults which may be the subject of any litigation referred to in
Schedule 4.01(g)).

        (u)    Brokerage Commissions.    No person is entitled to receive any
brokerage commission, finder's fee or similar fee or payment in connection with
the extensions of credit contemplated by this Credit Agreement as a result of
any agreement entered into by the Borrower. No brokerage or other fee,
commission or compensation is to be paid by Lender with respect to the
extensions of credit contemplated hereby as a result of any agreement entered
into by the Borrower, and the Borrower agrees to indemnify Lender against any
such claims for brokerage fees or commissions and to pay all expenses,
including, reasonable attorneys' fees incurred by Lender in connection with the
defense of any action or proceeding brought to collect any such brokerage fees
or commissions.

        (v)    Agreements with Affiliates and Other Agreements.    Except as
disclosed on Schedule 4.01(v), neither the Borrower nor any of its Subsidiaries
has entered into and, as of the date of the applicable Credit Event does not
contemplate entering into, any material agreement or contract with any Affiliate
of the Borrower except upon terms at least as favorable to such Loan Party as an
arms-length transaction with unaffiliated Persons, based on the totality of the
circumstances. None of the Borrower nor any Subsidiaries of the Borrower is a
party to or is bound by any Contractual Obligation or is subject to any
restriction under its respective charter or formation documents, which could
reasonably be expected to have a Material Adverse Effect.

        (w)    Environmental and Zoning Compliance.    The Borrower conducts, in
the ordinary course of business, for itself and the other Loan Parties, a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties. To the best knowledge of the
Borrower, no Loan Party (A) has violated any Environmental Laws, (B) has any
liability under any Environmental Laws or (C) has received notice or other
communication of an investigation or is under investigation by any Governmental
Authority having authority to enforce Environmental Laws, where such violation,
liability or investigation could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. To the best knowledge of the
Borrower, the Borrower's use and operation of its business properties are in
compliance with all applicable Laws, including all applicable land use and
zoning laws, except to the extent that non-compliance could not be reasonably
expected to have a Material Adverse Effect.

41

--------------------------------------------------------------------------------






        (x)    Trademarks, Patents, Copyrights and Licenses.    The Borrower and
each of the Borrower's Subsidiaries possess and either own, or have the right to
use to the extent required, all necessary trademarks, trade names, copyrights,
patents, patent rights and licenses which are material to the conduct of their
respective businesses as now operated. The Borrower and each of the Borrower's
Subsidiaries conduct their respective businesses without infringement or, to the
best of the Borrower's knowledge, claim of infringement of any trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property Right of Others, except where such infringement or claim
of infringement could not reasonably be expected to have a Material Adverse
Effect. To the best knowledge of the Borrower, there is no infringement or, to
the best of the Borrower's knowledge, claim of infringement by others of any
trademark, trade name, trade secret, service mark, patent, copyright, license or
other intellectual property right of the Borrower or any of the Borrower's
Subsidiaries that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

        (y)    Policies of Insurance.    The properties of the Loan Parties are
insured with financially sound and reputable insurance companies not Affiliates
of the Loan Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Parties operate.

        (z)   [Intentionally omitted.]

        (aa)    Loans to Officers, etc.    No officers, shareholders, directors
or employees of the Borrower have any loans or other debt outstanding in favor
of any Loan Party which in the aggregate exceeds the existing $300,000.00 of
loans.

        (bb)    Good Standing and State Tax Payments.    The Borrower and each
of the Borrower's Subsidiaries: (i) is in good standing under the laws of each
jurisdiction where the ownership, lease or operation of property or the conduct
of its business requires such qualification or license; and (ii) is in good tax
standing under the laws of each state in which it does business.

        4.02.    Reaffirmation.     The Borrower shall be deemed to have
reaffirmed, for the benefit of Lender, each representation and warranty
contained in Article IV on and as of the date of each Credit Event (except for
representations and warranties expressly made as of a specified date, which
shall be true as of such date).

        SECTION V.    COVENANTS.     

        5.01.    Affirmative Covenants.     Until the termination of the Total
Commitment and the satisfaction in full by the Borrower of all Obligations, the
Borrower will comply, and will cause compliance by the other Loan Parties, with
the following affirmative covenants, unless Lender shall otherwise consent in
writing:

        (a)    Financial Statements, Reports, etc.    The Borrower shall furnish
to Lender, the following, each in such form and such detail as Lender shall
reasonably request:

        (i) As soon as available and in no event later than forty-five (45) days
after the last day of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower, a copy of the Financial Statements of the Loan Parties
(prepared on a consolidated basis) for such quarter and for the Fiscal Year to
date, certified by the president, chief executive officer or chief financial
officer of the Borrower to present fairly in all material respects the financial
condition, results of operations and other information reflected therein and to
have been prepared in accordance with GAAP (subject to normal year-end audit
adjustments);

42

--------------------------------------------------------------------------------



        (ii)   As soon as available and in no event later than ninety (90) days
after the close of each Fiscal Year of the Borrower, (A) copies of the audited
Financial Statements of the Loan Parties (prepared on a consolidated basis) for
such year, audited by independent certified public accountants of recognized
national standing acceptable to Lender, together with copies of the unqualified
opinions and all management letters, accountant reports or other reports
delivered by such accountants in connection with all such Financial Statements
(all of which shall be delivered to Lender promptly upon receipt thereof by the
Borrower or any Subsidiary of the Borrower), and (B) certificates of such
accountants to Lender stating that in making the examination necessary for their
opinion they have reviewed this Agreement and have obtained no knowledge of any
Default which has occurred and is continuing, or if, in the opinion of such
accountants, a Default has occurred and is continuing, a statement as to the
nature thereof;

        (iii)  Contemporaneously with the quarterly Financial Statements
required by the foregoing clause (i) and within forty-five (45) days after the
close of each Fiscal Year of the Borrower, (A) a compliance certificate of the
president, chief executive officer, chief financial officer, treasurer or vice
president of finance of the Borrower in substantially the form of Exhibit H or
such other form as is approved by Lender (a "Compliance Certificate") which
(I) states that no Default or Event of Default has occurred and is continuing,
or, if any such Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof and what action Borrower proposes to take
with respect thereto and (II) sets forth, for the quarter or year covered by
such Financial Statements or as of the last day of such quarter or year (as the
case may be), the calculation of the financial ratios and tests provided in
Section 5.03 and (B) a certificate of the chief executive officer or chief
financial officer of the Borrower attaching Store Operating Data of the Borrower
and its Subsidiaries for (a) the most recently completed Fiscal Quarter, (b) the
period beginning on the first date of then-current Fiscal Year and ending on the
last day of the most recently completed Fiscal Quarter and (c) the most recently
completed Fiscal Quarter in comparison to the same Fiscal Quarter from the prior
Fiscal Year, each in form and substance satisfactory to Lender;

        (iv)  As soon as possible and in no event later than five (5) Business
Days after any Loan Party knows of the occurrence or existence of (A) any
Reportable Event under any Employee Benefit Plan or Multiemployer Plan, (B) any
actual or threatened litigation, suits, claims or disputes against Borrower or
any of its Subsidiaries involving potential monetary damages payable by any Loan
Party of $2,000,000 or more alone or $5,000,000 or more in the aggregate,
(C) any other event or condition which, either individually or in the aggregate,
could be reasonably expected to have a Material Adverse Effect, or (D) any
Default, the statement of the president, chief executive officer or chief
financial officer, treasurer or vice president of finance of the Borrower
setting forth details of such event, condition or Default and the action which
the Borrower proposes to take with respect thereto;

        (v)   As soon as available and in no event later than five (5) Business
Days after they are sent, made available or filed, copies of (A) all
registration statements and reports filed by the Borrower or any of its
Subsidiaries with any securities exchange or the United States Securities and
Exchange Commission (including all 10-Q, 10-K and 8-K reports) and (B) all press
releases and other similar public announcements concerning any material
developments in the business of the Borrower or any of its Subsidiaries made
available by the Borrower or any of its Subsidiaries to the public generally;

43

--------------------------------------------------------------------------------






        (vi)  Concurrently with the distribution thereof to its security
holders, all reports, proxy statements and financial statements sent or made
available by the Borrower or any of its Subsidiaries to its security holders;

        (vii) As soon as available and in no event later than five (5) Business
Days after they are filed, copies of all IRS Form 5500 reports for all Employee
Benefit Plans required to file such form;

        (viii) As soon as available, and in any event not later than thirty
(30) after the end of each Fiscal Year of the Borrower, (A) the budget and
projected financial statements of the Loan Parties for the ensuing Fiscal Year,
prepared on a quarterly basis, including, in each case, projected balance
sheets, statements of income and statements of cash flow of the Loan Parties,
all in reasonable detail and in any event to include (I) projected Capital
Expenditures during such Fiscal Year and (II) quarterly projections of the
Borrower's compliance with each of the covenants set forth in Section 5.03 of
this Agreement and (B) the projected financial statements of the Loan Parties
for each Fiscal Year thereafter through and including the year of the Revolving
Loan Maturity Date; and;

        (ix)  As soon as possible and in no event later than five (5) Business
Days prior the issuance or sale by any Loan Party of any Equity Securities or
the sale of any assets, any of which require a prepayment pursuant to
Section 2.06(c), the statement of the chief financial officer or treasurer of
the Borrower setting forth the details of such issuance or sale;

        (x)   As soon as possible and in no event later than: (A) thirty
(30) days after the establishment or acquisition by any Loan Party of any new
Subsidiary; or (B) the establishment or acquisition by any Loan Party of any new
Equity Securities of any Subsidiary, written notice of such establishment or
acquisition;

        (xi)  As soon as possible and in no event later than five (5) Business
Days after the receipt thereof by any Loan Party, a copy of any notice, summons,
citations or other written communications concerning any actual, alleged,
suspected or threatened violation of any Environmental Law, or any liability of
any Loan Party for Environmental Damages;

        (xii) Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the operations or condition
(financial or otherwise) of the Loan Parties, and compliance by the Borrower
with the terms of this Agreement and the other Credit Documents as Lender may
from time to time reasonably request.

        (b)    Books and Records.    The Loan Parties shall at all times keep
proper books of record and account in which full, true and correct entries will
be made of their transactions in accordance with GAAP.

        (c)    Inspections.    The Loan Parties shall permit Lender, or any
agent or representative thereof, upon reasonable notice and during normal
business hours (except that if a Default or Event of Default shall have occurred
and be continuing, no such notice is required), to visit and inspect any of the
properties and offices of the Loan Parties, to examine the books and records of
the Loan Parties and make copies thereof, and to discuss the affairs, finances
and business of the Loan Parties with, and to be advised as to the same by,
their officers, auditors and accountants, all at such times and intervals as
Lender may reasonably request. Inspections pursuant to this Section 5.01(c)
shall be at the expense of the Person making the inspection, unless such
inspection shall

44

--------------------------------------------------------------------------------






be made after the occurrence and during the continuance of a Default or Event of
Default (in which case, the expense of such inspection shall be borne by the
Borrower). Notwithstanding the foregoing sentence, it is understood and agreed
by the Borrower that all expenses in connection with any such inspection
incurred by the Borrower, any officers or employees thereof or the independent
certified public accountants therefor shall be expenses payable by the Borrower
and shall not be expenses of Lender.

        (d)    Insurance.    The Loan Parties shall:

        (i)    Carry and maintain insurance during the term of this Agreement of
the types, in the amounts and subject to such deductibles and other terms
customarily carried from time to time by others engaged in substantially the
same business as such Person and operating in the same geographic area as such
Person, including, but not limited to, fire, public liability, property damage
and worker's compensation;

        (ii) Furnish Lender, upon written request, full information as to the
insurance carried; and

        (iii)  Carry and maintain each policy for such insurance with (A) a
company which is rated A or better by A.M. Best and Company at the time such
policy is placed and at the time of each annual renewal thereof or (B) any other
insurer which is reasonably satisfactory to Lender.

provided, however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), Lender shall have the right (but shall be
under no obligation) to procure such insurance and the Borrower agrees to
reimburse Lender for all costs and expenses of procuring such insurance.

        (e)    Governmental Charges and Other Indebtedness.    Each Loan Party
shall promptly pay and discharge when due (i) all taxes and other Governmental
Charges prior to the date upon which penalties accrue thereon, (ii) all
Indebtedness which, if unpaid, could become a Lien upon the property of such
Loan Party and (iii) subject to any subordination provisions applicable thereto,
all other Indebtedness which in each case, if unpaid, could reasonably be
expected to have a Material Adverse Effect.

        (f)    Use of Proceeds.    The Borrower shall use the proceeds of the
Loans only for the respective purposes set forth in Section 2.01(g). The
Borrower shall not use any part of the proceeds of any Loan, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of purchasing or carrying or trading in any securities under such
circumstances as to involve the Borrower or Lender in a violation of Regulations
T, U or X issued by the Federal Reserve Board.

        (g)    General Business Operations.    Each of the Loan Parties shall
(i) preserve, renew and maintain in full force its legal existence and good
standing under the Governmental Rules of the jurisdiction of its organization
and all of its rights, licenses, leases, qualifications, privileges franchises
and other authority reasonably necessary to the conduct of its business,
(ii) conduct its business activities in compliance with all Requirements of Law
and Contractual Obligations applicable to such Person, (iii) keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and from time to time make, or cause to be made,
all necessary and proper repairs, except, in each case, where any failure,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (iv) maintain, preserve and protect all of its
rights to enjoy and use material trademarks, trade names, service marks,
patents, copyrights, licenses, leases, franchise agreements and franchise
registrations and (v) conduct its business in an orderly manner without
voluntary interruption.

45

--------------------------------------------------------------------------------







        (h)    Compliance with Requirements of Law and Contractual
Obligations.    Each Loan Party shall comply with all applicable Requirements of
Law and Contractual Obligations noncompliance with which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

        (i)    New Subsidiaries.    The Borrower shall, at its own expense,
promptly, and in any event within thirty (30) calendar days after the formation
or acquisition of any new direct or indirect Subsidiary of the Borrower after
the date hereof (i) notify Lender of such event and (ii) cause each Person that
becomes a direct or indirect Subsidiary of the Borrower after the date hereof to
guarantee the Obligations pursuant to documentation which is in form and
substance satisfactory to Lender.

        (j)    Notices.    Promptly and in any event, with respect to
Section 5.01(i), no later than five (5) Business Days after knowledge thereof by
a Responsible Officer), notify Lender of:

        (i)    the occurrence of any Default or Event of Default;

        (ii)   any matter that has resulted or could be reasonably expected to
have a Material Adverse Effect, including (A) breach or non-performance of, or
any default under, a Contractual Obligation of the Borrower or any Guarantor;
(B) any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Guarantor and any Governmental Authority; or (C) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Guarantor, including pursuant to any applicable
Environmental Laws;

        (iii)  any litigation, investigation or proceeding affecting the
Borrower or any Guarantor in which the amount of damages asserted exceeds
$2,000,000, or in which injunctive relief or similar relief is sought, which
relief, if granted, could be reasonably expected to have a Material Adverse
Effect;

        (iv)  the occurrence of any ERISA Event; and

        (v)   any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

        Each notice pursuant to this Section 5.01(j) shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 5.01(j)(i) shall describe with particularity any and all provisions of
this Agreement or other Credit Document that have been breached.

        (k)    [Intentionally omitted.]    

        (l)    [Intentionally omitted.]    

        5.02.    Negative Covenants.     Until the termination of the Total
Commitment and the satisfaction in full by the Borrower of all Obligations, the
Borrower will not, and will not permit any of the other Loan Parties to do any
of the following, unless Lender shall have otherwise consented in writing:

        (a)    Indebtedness and Guaranty Obligations.    Create, incur, assume
or permit to exist any Indebtedness or Guaranty Obligations except for the
following ("Permitted Indebtedness"):

        (i)    Indebtedness or Guaranty Obligations of the Loan Parties under
the Credit Documents;

46

--------------------------------------------------------------------------------



        (ii)   Indebtedness of the Loan Parties listed in Schedule 5.02(a) and
existing on the date of this Agreement;

        (iii)  Guaranty Obligations of any Loan Party in respect of Permitted
Indebtedness of any other Loan Party;

        (iv)  Indebtedness of the Borrower or any of its Subsidiaries to any
Loan Party; and

        (v)   [Intentionally omitted.]

        (vi)  Indebtedness incurred to finance the purchase of Capital Assets in
favor of the seller of such Capital Assets in an amount not to exceed $5,000,000
in the aggregate outstanding at any one time.

        (b)    Liens; Negative Pledges.    Create, incur, assume or permit to
exist any Lien on or with respect to any of its assets or property of any
character or suffer to exist any Negative Pledge with respect to any of its
assets or property of any character, in either case whether now owned or
hereafter acquired, except for the following ("Permitted Liens"):

        (i)    Liens listed in Schedule 5.02(b) and existing on the date of this
Agreement;

        (ii)   Liens for taxes or other Governmental Charges not at the time
delinquent or thereafter payable without penalty;

        (iii)  Liens of carriers, warehousemen, mechanics, materialmen, vendors,
repairmen, loggers and landlords and other similar Liens imposed by law incurred
in the ordinary course of business for sums which are either (a) not overdue
more than 45 days or (b) being contested in good faith and (I) which do not
exceed $500,000 in the aggregate at any time or (II) which exceed $500,000 in
the aggregate but for which the Borrower has established adequate reserves for
the payment thereof (to the extent such amount exceeds $500,000) in accordance
with GAAP and which are not subject to imminent risk of foreclosure;

        (iv)  Deposits under workers' compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety or appeal bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business;

        (v)   Zoning restrictions, easements, rights-of-way, title
irregularities and other similar encumbrances, which alone or in the aggregate
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of any Loan Party;

        (vi)  Purchase money Liens to the extent securing Indebtedness permitted
under Section 5.02(a)(vi); and

        (vii) Liens to the extent securing any obligations with respect to any
Commercial Letters of Credit issued hereunder.

        (c)    Asset Dispositions.    Directly or indirectly, sell, lease,
convey, transfer or otherwise dispose of any property, whether now owned or
hereafter acquired, with respect

47

--------------------------------------------------------------------------------



to any of its properties, or enter into any agreement to do any of the
foregoing, except for the following:

        (i)    Sales by the Loan Parties of inventory in the ordinary course of
their businesses;

        (ii)   Sales by the Loan Parties of surplus, damaged, worn or obsolete
assets in the ordinary course of their businesses for not less than fair market
value, provided that no Default shall have occurred and be continuing; and

        (d)    Mergers, Acquisitions, Etc.    Consolidate with or merge into any
other Person or permit any other Person to merge into it, acquire any Person as
a new Subsidiary or acquire all or substantially all of the assets of any other
Person, except that the Borrower and the other Loan Parties may merge with each
other, provided that (A) no Default or Event of Default will result after giving
effect to any such merger and (B) in any such merger involving the Borrower, the
Borrower is the surviving Person.

        (e)    Investments.    Make any Investment except for Investments in the
following:

        (i)    Investments by the Loan Parties in cash and Cash Investments;

        (ii)   Investments listed in Schedule 5.02(e) existing on the date of
this Agreement which are not otherwise permitted under subsection (i) above; and

        (iii)  Subject to Section 5.02(j), Investments by the Loan Parties in
each other.

        (f)    Distributions.    Make any Distributions or set apart any sum for
any such purpose in excess of $100,000 in the aggregate per annum.

        (g)    Change in Business.    Engage, either directly or indirectly
through Affiliates, in any business substantially different from its present
business, provided, however, this section shall not prohibit Borrower from
expending an amount of funds on alternative business ventures that is not
material.

        (h)    Payments of Indebtedness, Etc.    (i) Prepay, redeem, purchase,
defease or otherwise satisfy in any manner prior to the scheduled payment
thereof any Indebtedness (other than the Obligations to the extent set forth in
this Agreement); (ii) amend, modify or otherwise change the terms of any
document, instrument or agreement evidencing Indebtedness (other than the
Obligations to the extent set forth in this Agreement) so as to accelerate the
scheduled payment thereof; or (iii) amend, modify or otherwise change any of the
subordination or other provisions of any document, instrument or agreement
evidencing subordinated Indebtedness in a manner which adversely affects the
material rights of Lender.

        (i)    ERISA.    

        (i)    (A) Adopt or institute any Employee Benefit Plan that is an
employee pension benefit plan within the meaning of section 3(2) of ERISA,
(B) take any action which will result in the partial or complete withdrawal,
within the meanings of sections 4203 and 4205 of ERISA, from a Multiemployer
Plan, (C) engage or permit any Person to engage in any transaction prohibited by
section 406 of ERISA or section 4975 of the IRC involving any Employee Benefit
Plan or Multiemployer Plan which would subject the Borrower or any ERISA
Affiliate to any tax, penalty or other liability including a liability to
indemnify, (D) incur or allow to exist any accumulated funding deficiency
(within the meaning of section 412 of the IRC or section 302 of ERISA), (E) fail
to make full payment when due of all amounts due as contributions to any
Employee Benefit Plan or Multiemployer Plan, (F) fail to

48

--------------------------------------------------------------------------------



comply with the requirements of section 4980B of the IRC or Part 6 of Title I(B)
of ERISA, or (G) adopt any amendment to any Employee Benefit Plan which would
require the posting of security pursuant to section 401(a)(29) of the IRC, where
singly or cumulatively, the above would be reasonably likely to have a Material
Adverse Effect.

        (ii)   (A) Engage in any transaction prohibited by any Governmental Rule
applicable to any Foreign Plan, (B) fail to make full payment when due of all
amounts due as contributions to any Foreign Plan or (C) otherwise fail to comply
with the requirements of any Governmental Rule applicable to any Foreign Plan,
where singly or cumulatively, the above would be reasonably likely to have a
Material Adverse Effect.

        (j)    Transactions With Affiliates.    Enter into any Contractual
Obligation with any Affiliate (other than any other Loan Party) or engage in any
other transaction with any Affiliate except upon terms at least as favorable to
such Loan Party as an arms-length transaction with unaffiliated Persons.

        (k)    Accounting Changes.    Change (i) its Fiscal Year or (ii) its
accounting practices except as required by GAAP.

        (l)    Swap Agreements.    Enter into any Swap Agreement, except
(i) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Securities of the Borrower or any of its Subsidiaries), and (ii) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

        (m)    Joint Ventures.    Enter into any Joint Venture.

        (n)    Sales and Leaseback.    Engage in any Sale and Leaseback
transaction with respect to any of its assets or property of any character,
whether now owned or hereafter acquired.

        5.03.    Financial Covenants.     Until the termination of the Total
Commitment and the satisfaction in full by the Borrower of all Obligations, the
Borrower will comply, and will cause compliance by the other Loan Parties, with
the following financial covenants, unless Lender shall otherwise consent in
writing:

        (a)    Current Ratio.    The Borrower shall not permit at any time the
Current Ratio to be less than 1.50 to 1.00.

        (b)    Leverage Ratio.    The Borrower shall not permit, as of the last
day of any Fiscal Quarter of the Borrower beginning on January 29, 2005, the
Leverage Ratio of the Loan Parties, on a consolidated basis, to be greater than
3.00 to 1.00 for the twelve month period ending on such date.

        (c)    Minimum Consolidated Tangible Net Worth.    The Borrower shall
not permit at any time the Consolidated Tangible Net Worth of the Loan Parties
to be less than the sum of the following:

        (i)    $160,000,000; plus

        (ii)   Sixty-five percent (65%) of the sum of the Loan Parties'
quarterly Net Income (ignoring any quarterly losses) after taxes for each Fiscal
Quarter of the Loan Parties from and after October 30, 2004; plus

49

--------------------------------------------------------------------------------






        (iii)  One hundred percent (100%) of the Net Proceeds of all Equity
Securities issued by any of the Loan Parties after October 30, 2004.

        (d)    Out-of-Debt.    The outstanding Revolving Loans shall be zero for
a period of sixty (60) consecutive days during each Fiscal Year through and
including the Fiscal Year of the Revolving Loan Maturity Date.

        SECTION VI.    DEFAULT.     

        6.01.    Events of Default.     The occurrence or existence of any one
or more of the following shall constitute an "Event of Default" hereunder:

        (a)    Non-Payment.    Any Loan Party shall (i) fail to pay, within one
(1) day after the same becomes due, any principal of any Loan or any L/C
Obligation, (ii) fail to pay, within three (3) days after the same becomes due,
any interest required under the terms of this Agreement or any of the other
Credit Documents, or (iii) fail to pay after the same becomes due any fees or
other amounts payable under the terms of this Agreement or any of the other
Credit Documents and such failure shall continue for three (3) Business Days
after the earlier of the due date or, if there is no express due date, then the
date three (3) Business Days after demand; or

        (b)    Specific Defaults.    The Borrower shall fail to observe or
perform any covenant, obligation, condition or agreement set forth in
Section 5.01(j), Section 5.02 or Section 5.03; or

        (c)    Other Defaults.    Any Loan Party shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement or any other Credit Document and such failure shall continue for
thirty (30) days after the earlier of (i) any Loan Party's written
acknowledgement of such failure and (ii) Lender's written notice to the Borrower
of such failure; or

        (d)    Representations and Warranties.    Any representation, warranty,
certificate, information or other statement (financial or otherwise) made or
furnished by or on behalf of any Loan Party to Lender in or in connection with
this Agreement or any of the other Credit Documents, or as an inducement to
Lender to enter into this Agreement, shall be false, incorrect, incomplete or
misleading in any material respect when made or furnished; or

        (e)    Cross-Default.    Any Loan Party shall (i) fail to make any
payment on account of any Indebtedness or Contingent Obligation of such Person
(other than the Obligations) when due (whether at scheduled maturity, by
required prepayment, upon acceleration or otherwise) and such failure shall
continue beyond any grace period provided with respect thereto, if the amount of
such Indebtedness or Contingent Obligation exceeds $500,000 or the effect of
such failure is to cause, or permit the holder or holders thereof to cause, such
Indebtedness and/or Contingent Obligation of any Loan Party (other than the
Obligations) in an aggregate amount exceeding $500,000 to become redeemable,
liquidated, due or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral or (ii) otherwise fail to observe or perform any agreement, term or
condition contained in any agreement or instrument relating to any Indebtedness
or Contingent Obligation of such Person (other than the Obligations), or any
other event shall occur or condition shall exist, if the effect of such failure,
event or condition is to cause, or permit the holder or holders thereof to
cause, such Indebtedness and/or Contingent Obligation of any Loan Party (other
than the Obligations) in an aggregate amount exceeding $500,000 to become
redeemable, liquidated, due or otherwise payable (whether at scheduled maturity,
by

50

--------------------------------------------------------------------------------






required prepayment, upon acceleration or otherwise) and/or to be secured by
cash collateral; or

        (f)    Insolvency; Voluntary Proceedings.    Any Loan Party shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) become
insolvent (as such term may be defined or interpreted under any applicable
statute), or (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it; or

        (g)    Involuntary Proceedings.    Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Loan Party or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
any Loan Party or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
ninety (90) days of commencement; or

        (h)    Judgments.    (i) One or more judgments, orders, decrees or
arbitration or mediation awards requiring any Loan Party to pay an aggregate
amount of $5,000,000 or more shall be rendered during the term of this Agreement
(or an aggregate amount of $2,000,000 or more shall be rendered during any
Fiscal Year) against any Loan Party in connection with any single or related
series of transactions, incidents or circumstances and the same shall not be
satisfied, vacated, stayed or pending appeal for a period of thirty
(30) consecutive days; (ii) any judgment, writ, assessment, warrant of
attachment, tax lien or execution or similar process shall be issued or levied
against a substantial part of the property of any Loan Party and the same shall
not be released, stayed, vacated or otherwise dismissed within thirty (30) days
after issue or levy; or (iii) any other judgments, orders, decrees, arbitration
or mediation awards, writs, assessments, warrants of attachment, tax liens or
executions or similar processes which, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect are rendered, issued or
levied; or

        (i)    Credit Documents.    Any Credit Document or any material term
thereof shall cease to be, or be asserted by any Loan Party not to be, a legal,
valid and binding obligation of such Loan Party enforceable in accordance with
its terms; or

        (j)    Employee Benefit Plans.    Any Reportable Event which Lender
reasonably believes in good faith constitutes grounds for the termination of any
Employee Benefit Plan by the PBGC or for the appointment of a trustee by the
PBGC to administer any Employee Benefit Plan shall occur and be continuing for a
period of thirty (30) days or more after notice thereof is provided to the
Borrower by Lender, or any Employee Benefit Plan shall be terminated within the
meaning of Title IV of ERISA or a trustee shall be appointed by the PBGC to
administer any Employee Benefit Plan; or

        (k)    Material Adverse Effect.    A Material Adverse Effect shall have
occurred or exist; or

51

--------------------------------------------------------------------------------






        (l)    Involuntary Dissolution or Split Up.    Any order, judgment or
decree shall be entered against the Borrower decreeing its involuntary
dissolution or split up and such order shall remain undischarged and unstayed
for a period in excess of sixty (60) days.

        6.02.    Remedies.     At any time after the occurrence and during the
continuance of any Event of Default (other than an Event of Default referred to
in Section 6.01(f) or 6.01(g)), Lender may, by written notice to the Borrower,
(a) terminate the Total Commitment, any obligation of the L/C Issuer to make L/C
Credit Extensions and the obligation of Lender to make Loans, (b) require that
the Borrower Cash Collateralize the L/C Obligations in an amount equal to 105%
of the then Effective Amount of the L/C Obligations; and/or (c) declare all or a
portion of the outstanding Obligations payable by the Borrower to be immediately
due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the Notes to the contrary notwithstanding. Upon the occurrence or existence of
any Event of Default described in Section 6.01(f) or 6.01(g), immediately and
without notice, (1) the Total Commitment, any obligation of the L/C Issuer to
make L/C Credit Extensions and the obligation of Lender to make Loans shall
automatically terminate, (2) the obligation of the Borrower to Cash
Collateralize the L/C Obligations in an amount equal to 105% of the then
Effective Amount of the L/C Obligations shall automatically become effective and
(3) all outstanding Obligations payable by the Borrower hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the Notes to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, Lender may exercise any other right, power or
remedy available to it under any of the Credit Documents or otherwise by law,
either by suit in equity or by action at law, or both.

        SECTION VII.    [Intentionally Omitted.]     

        SECTION VIII.    MISCELLANEOUS.     

        8.01.    Notices.     Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon the
Borrower or Lender under this Agreement or the other Credit Documents shall be
in writing and faxed, mailed or delivered, if to the Borrower or the L/C Issuer
or Lender, at its respective facsimile number or address set forth below (or to
such other facsimile number or address for any party as indicated in any notice
given by that party to the other parties). All such notices and communications
shall be effective (a) when sent by an overnight courier service of recognized
standing, on the second Business Day following the deposit with such service;
(b) when mailed, first class postage prepaid and addressed as aforesaid through
the United States Postal Service, upon receipt; (c) when delivered by hand, upon
delivery; and (d) when sent by facsimile transmission, upon confirmation of
receipt; provided, however, that any notice delivered to Lender, the L/C Issuer
or Lender under Article II shall not be effective until actually received by
such Person.

    Lender and L/C Issuer:   Wells Fargo Bank, National Association
MAC U1858-032
P.O. Box 7069
Boise, ID 83730
Attention: Brian W. Cook
 
 
 
 
Tel. No. 208-393-2162
Fax No. 208-393-2472
email: bcook@wellsfargo.com          

52

--------------------------------------------------------------------------------




 
 
The Borrower:
 
Coldwater Creek Inc.
One Coldwater Creek Drive
Sandpoint, ID 83864
Attention: Vice President, Finance
 
 
 
 
Tel. No. 208-265-7385
Fax No. 208-265-7108
email: DHuesers@thecreek.com
 
 
With a copy (for notices of Defaults and/or Events of Default only) to:
 
 
 
 
Coldwater Creek Inc.
One Coldwater Creek Drive
Sandpoint, ID 83864
Attention: Legal Department
 
 
 
 
Tel. No. 208-265-7166
Fax No. 208-265-7108
email: TRuthenb@thecreek.com

Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrower to Lender's office located at the
address referred to above during Lender's normal business hours; provided,
however, that any such notice received by Lender after 9:00 a.m. on any Business
Day shall be deemed received by Lender on the next Business Day. In any case
where this Agreement authorizes notices, requests, demands or other
communications by the Borrower to the Lender to be made by telephone or
facsimile, Lender may conclusively presume that anyone purporting to be a person
designated in any incumbency certificate or other similar document received by
Lender is such a person.

        8.02.    Expenses.     The Borrower shall pay on demand, whether or not
any Credit Event occurs hereunder, (a) all reasonable fees and expenses,
including reasonable attorneys' fees and expenses, incurred by Lender in
connection with the preparation, negotiation, execution and delivery of, and the
exercise of its duties under, this Agreement and the other Credit Documents, and
the preparation, negotiation, execution and delivery of amendments and waivers
hereunder and thereunder and (b) all fees and expenses, including attorneys'
fees and expenses, incurred by Lender in the enforcement or attempted
enforcement of any of the Obligations or in preserving any of Lender's rights
and remedies (including, without limitation, all such fees and expenses incurred
in connection with any "workout" or restructuring affecting the Credit Documents
or the Obligations or any bankruptcy or similar proceeding involving any Loan
Party). As used herein, the term "attorneys' fees and expenses" shall include,
without limitation, allocable costs and expenses of Lender's in-house legal
counsel and staff. The obligations of the Borrower under this Section 8.02 shall
survive the payment and performance of the Obligations and the termination of
the Total Commitment.

        8.03.    Indemnification.     To the fullest extent permitted by law,
the Borrower agrees to protect, indemnify, defend and hold harmless the L/C
Issuer, the Lender and its Affiliates and its respective directors, officers,
employees, attorneys, agents, trustees and advisors (collectively,
"Indemnitees") from and against any and all liabilities, losses, damages or
expenses of any kind or nature and from any suits, claims or demands (including
in respect of or for reasonable attorneys' fees and other expenses) arising on
account of or in connection with any matter or thing or action or failure to act
by Indemnitees, or any of them, arising out of or relating to (a) the Credit
Documents or any transaction contemplated thereby or related

53

--------------------------------------------------------------------------------



thereto, including the making of any Loans and any use by the Borrower of any
proceeds of the Loans or the Letters of Credit, (b) any Environmental Damages,
and (c) any claims for brokerage fees or commissions in connection with the
Credit Documents or any transaction contemplated thereby or in connection with
the Borrower's failure to conclude any other financing, and to reimburse each
Indemnitee on demand for all reasonable legal and other expenses incurred in
connection with investigating or defending any of the foregoing. Upon receiving
knowledge of any suit, claim or demand asserted by a third party that the L/C
Issuer or Lender believes is covered by this indemnity, the Lender or the L/C
Issuer shall promptly give the Borrower notice of the matter and Lender and, as
applicable, the L/C Issuer may select its own counsel or request that the
Borrower defend such suit, claim or demand, with legal counsel satisfactory to
Lender or the L/C Issuer as the case may be, at the Borrower's sole cost and
expense. Lender and, as applicable, the L/C Issuer may also require Borrower to
defend the matter. Any failure or delay of Lender or the L/C Issuer to notify
Borrower of any such suit, claim or demand shall not relieve the Borrower of its
obligations under this Section 8.03 but shall reduce such obligations to the
extent of any increase in those obligations caused solely by any such failure or
delay which is unreasonable. The obligations of the Borrower under this
Section 8.03 shall survive the payment and performance of the Obligations and
the termination of this Agreement.

        8.04.    Waivers; Amendments.     Any term, covenant, agreement or
condition of this Agreement or any other Credit Document may be amended or
waived, and any consent under this Agreement or any other Credit Document may be
given, if such amendment, waiver or consent is in writing and is signed by the
Borrower and Lender; provided, however, that any amendment, waiver or consent
which affects the rights or duties of the L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it must be in writing and signed by the L/C Issuer; and

        No failure or delay by Lender or the L/C Issuer in exercising any right
under this Agreement or any other Credit Document shall operate as a waiver
thereof or of any other right hereunder or thereunder nor shall any single or
partial exercise of any such right preclude any other further exercise thereof
or of any other right hereunder or thereunder. Unless otherwise specified in
such waiver or consent, a waiver or consent given hereunder shall be effective
only in the specific instance and for the specific purpose for which given.

        8.05.    Successors and Assigns.     

        (a)    Binding Effect.    This Agreement and the other Credit Documents
shall be binding upon and inure to the benefit of the Borrower, the Lender and
their respective successors and, as to Lender, assigns and as to Borrower,
assigns conditioned upon Borrower having first obtained the prior written
consent of Lender, except that no Loan Party may assign or transfer any of its
rights or obligations under any Credit Document without the prior written
consent of the Lender. Any purported assignment or transfer by a Loan Party in
contravention of the foregoing sentence shall be null and void.

54

--------------------------------------------------------------------------------







        (b)    Participations.    Lender may, without notice to or consent of
the Borrower, at any time sell to one or more banks or other financial
institutions ("Participants") participating interests in all or a portion of any
Loan owing to Lender, any Note held by Lender, the Total Commitment of Lender or
any other interest of Lender under this Agreement and the other Credit Documents
(including for purposes of this subsection (b), participations in L/C
Obligations). In the event of any such sale by Lender of participating
interests, Lender's obligations under this Agreement shall remain unchanged,
Lender shall remain solely responsible for the performance thereof, Lender shall
remain the holder of its Notes for all purposes under this Agreement and the
Borrower shall continue to deal solely and directly with Lender in connection
with Lender's rights and obligations under this Agreement. The Borrower agrees
that if amounts outstanding under this Agreement and the other Credit Documents
are not paid when due (whether upon acceleration or otherwise), each Participant
shall, to the fullest extent permitted by law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement and any other Credit Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement or any other Credit Documents. The Borrower also agrees that if Lender
transfers any participating interest in its Total Commitment or Loans Lender
shall, notwithstanding any such transfer, be entitled to the full benefits
accorded Lender under Sections 2.11, 2.12 and 2.13, as if Lender had not made
such transfer.

        (c)    [Intentionally omitted.]    

        (d)    [Intentionally omitted.]    

        (e)    [Intentionally omitted.]    

        (f)    Disclosure.    Lender may disclose the Credit Documents and any
financial or other information relating to the Borrower and its Subsidiaries to
any potential Participant.

        (g)    Pledges to Federal Reserve Banks.    Notwithstanding any other
provision of this Agreement, Lender may at any time assign all or a portion of
its rights under this Agreement and the other Credit Documents to a Federal
Reserve Bank. No such assignment shall relieve Lender from its obligations under
this Agreement and the other Credit Documents.

        8.06.    Setoff.     

        (a)    Setoffs by Lender.    In addition to any rights and remedies of
Lender provided by law, Lender shall have the right, without prior notice to or
consent of the Borrower, any such notice and consent being expressly waived by
the Borrower to the extent permitted by applicable law, upon the occurrence and
during the continuance of an Event of Default, to set-off and apply against the
Obligations any amount owing from Lender to the Borrower. The aforesaid right of
set-off may be exercised by Lender against the Borrower or against any trustee
in bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of the Borrower or
against anyone else claiming through or against the Borrower or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off may not have been exercised by Lender at any
prior time. Lender agrees promptly to notify the Borrower after any such set-off
and application made by Lender; provided,

55

--------------------------------------------------------------------------------



that the failure to give such notice shall not affect the validity of such
set-off and application.

        (b)    No Setoffs by the Borrower.    All sums payable by the Borrower
pursuant to this Agreement or any of the other Credit Documents shall be payable
without notice or demand and shall be payable in Dollars without setoff or
reduction of any manner whatsoever; provided, however, that notwithstanding the
requirement that all payments be made without setoff or reduction, if any
invoice by Lender for interest, loan fees or letter of credit commissions
incorrectly states that the Borrower owes an amount greater than the amount
actually due, the Borrower pays the amount due on such invoice and then such
error is corrected by Lender or determined as having been made by a court having
jurisdiction pursuant to the terms of this Agreement, then the Borrower may
apply the amount of such overpayment toward future payments due hereunder or, in
the event no further payments will fall due hereunder, recover such overpayment
from Lender.

        8.07.    No Third Party Rights.     Nothing expressed in or to be
implied from this Agreement is intended to give, or shall be construed to give,
any Person, other than the parties hereto and their permitted successors and
assigns hereunder, any benefit or legal or equitable right, remedy or claim
under or by virtue of this Agreement or under or by virtue of any provision
herein.

        8.08.    Partial Invalidity.     If at any time any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

        8.09.    Jury Trial.     THE BORROWER AND THE LENDER EACH, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT.

        8.10.    Counterparts.     This Agreement may be executed in any number
of identical counterparts, any set of which signed by all the parties hereto
shall be deemed to constitute a complete, executed original for all purposes.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Agreement by telefax, facsimile, or
e-mail transmission of an Adobe® file format document also shall deliver an
original executed counterpart of this Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

        8.11.    Consent to Jurisdiction.     The Borrower irrevocably submits
to the nonexclusive jurisdiction of the courts of the State of Idaho and the
courts of the United States of America located in the District of Idaho and
agrees that any legal action, suit or proceeding arising out of or relating to
this Agreement or any of the other Credit Documents may be brought against such
party in any such courts. Final judgment against the Borrower in any such
action, suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the judgment, or in any other manner provided by
law. Nothing in this Section 8.11 shall affect the right of Lender to commence
legal proceedings or otherwise sue the Borrower in any other

56

--------------------------------------------------------------------------------



appropriate jurisdiction, or concurrently in more than one jurisdiction, or to
serve process, pleadings and other papers upon the Borrower in any manner
authorized by the laws of any such jurisdiction. The Borrower agrees that
process served either personally or by registered mail shall, to the extent
permitted by law, constitutes adequate service of process in any such suit. The
Borrower irrevocably waives to the fullest extent permitted by applicable law
(a) any objection which it may have now or in the future to the laying of the
venue of any such action, suit or proceeding in any court referred to in the
first sentence above; (b) any claim that any such action, suit or proceeding has
been brought in an inconvenient forum; (c) its right of removal of any matter
commenced by any other party in the courts of the State of Idaho to any court of
the United States of America; (d) any immunity which it or its assets may have
in respect of its obligations under this Agreement or any other Credit Document
from any suit, execution, attachment (whether provisional or final, in aid of
execution, before judgment or otherwise) or other legal process; and (e) any
right it may have to require the moving party in any suit, action or proceeding
brought in any of the courts referred to above arising out of or in connection
with this Agreement or any other Credit Document to post security for the costs
of the Borrower or to post a bond or to take similar action.

        8.12.    Arbitration.     

        (a)    Arbitration.    The parties hereto agree, upon demand by any
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise arising out
of or relating to in any way (i) the Loans and related Credit Documents which
are the subject of this Agreement and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination, or
(ii) requests for additional credit.

        (b)    Governing Rules.    Any arbitration proceeding will (i) proceed
in a location in Idaho selected by the American Arbitration Association ("AAA");
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the "Rules"). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

        (c)    No Waiver of Provisional Remedies, Self-Help and
Foreclosure.    The arbitration requirement does not limit the right of any
party to (i) foreclose against real or personal property collateral;
(ii) exercise self-help remedies relating to collateral or proceeds of
collateral such as setoff or repossession; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding. This exclusion does not constitute a waiver of the right
or obligation of any party to submit any dispute to

57

--------------------------------------------------------------------------------






arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this subsection.

        (d)    Arbitrator Qualifications and Powers.    Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than $5,000,000.00. Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators; provided, however, that all three arbitrators must
actively participate in all hearings and deliberations. Each arbitrator will be
a neutral attorney licensed in the State of Idaho or a neutral retired judge of
the state or federal judiciary of Idaho, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Idaho and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Idaho Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

        (e)    Discovery.    In any arbitration proceeding discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

        (f)    Class Proceedings and Consolidations.    The resolution of any
dispute arising pursuant to the terms of the Credit Documents shall be
determined by a separate arbitration proceeding and such dispute shall not be
consolidated with other disputes or included in any class proceeding.

        (g)    Payment of Arbitration Costs and Fees.    The arbitrator shall
award all costs and expenses (including reasonable attorneys' fees) of the
arbitration proceeding to the prevailing party. If both parties to such dispute
prevail in part, such fees shall be allocated among the disputing parties in
such amounts as may be determined by the arbitrator based on the relative merits
and amounts of each party's claims.

        (h)    Injunctions.    The arbitrator shall have the right to issue
temporary restraining orders, preliminary injunctions and final injunctions.

        (i)    Miscellaneous.    To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding

58

--------------------------------------------------------------------------------






within 180 days of the filing of the dispute with the AAA. No arbitrator or
other party to an arbitration proceeding may disclose the existence, content or
results thereof, except for disclosures of information by a party required in
the ordinary course of its business or by applicable law or regulation. If more
than one agreement for arbitration by or between the parties potentially applies
to a dispute, the arbitration provision most directly related to the Credit
Documents or the subject matter of the dispute shall control. The arbitration
provisions set forth in this Section 8.12 shall survive termination, amendment
or expiration of any of the Credit Documents or any relationship between the
parties.

        8.13.    Relationship of Parties.     The relationship between the
Borrower, on the one hand, and Lender, on the other, is, and at all times shall
remain, solely that of a borrower and lender. Lender shall not under any
circumstances be construed to be a partner or joint venturer of the Borrower or
any of its Affiliates; nor shall Lender under any circumstances be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with the
Borrower or any of its Affiliates, or to owe any fiduciary duty to the Borrower
or any of its Affiliates. Lender does not undertake or assume any responsibility
or duty to the Borrower or any of its Affiliates to select, review, inspect,
supervise, pass judgment upon or otherwise inform the Borrower or any of its
Affiliates of any matter in connection with its or their Property, any security
held by Lender or the operations of the Borrower or any of its Affiliates. The
Borrower and each of their Affiliates shall rely entirely on their own judgment
with respect to such matters, and any review, inspection, supervision, exercise
of judgment or supply of information undertaken or assumed by Lender in
connection with such matters is solely for the protection of Lender and neither
the Borrower nor any of its Affiliates is entitled to rely thereon.

        8.14.    Time.     Time is of the essence as to each term or provision
of this Agreement and each of the other Credit Documents.

        8.15.    Waiver of Punitive Damages.     Notwithstanding anything to the
contrary contained in this Agreement, the Borrower hereby agrees that it shall
not seek from the Lender punitive damages under any theory of liability.

        8.16.    Confidentiality.     Lender shall not disclose to any Person
any information with respect to any Loan Party which is furnished pursuant to
this Agreement or under the other Credit Documents, except that Lender may
disclose any such information (a) to its own directors, officers, employees,
auditors, counsel and other advisors and to its Affiliates provided it take
reasonable steps to inform such Persons of the confidential nature of such
information; (b) which is otherwise available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any Governmental
Authority having or claiming to have jurisdiction over Lender; (d) if required
in response to any summons or subpoena; (e) in connection with any enforcement
by the Lender of its rights under this Agreement or the other Credit Documents
or any litigation among the parties relating to the Credit Documents or the
transactions contemplated thereby; (f) to comply with any Requirement of Law
applicable to Lender; (g) to any Participant or assignee or any prospective
Participant or assignee, provided that such Participant or prospective
Participant agrees to be bound by this Section 8.16; or (i) otherwise with the
prior consent of such Loan Party; provided, however, that any disclosure made in
violation of this Agreement shall not affect the obligations of the Loan Parties
under this Agreement and the other Credit Documents and provided, further, that
unless prohibited by applicable Governmental Rule, Lender shall, prior to any
such disclosure, notify the Borrower of any request for disclosure of any such
nonpublic information pursuant to legal process.

[Signature page follows.]

59

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Borrower, the Lender, and the L/C Issuer, have
caused this Agreement to be executed as of the day and year first above written.

    BORROWER:
 
 
COLDWATER CREEK INC., a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
LENDER AND L/C ISSUER:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

60

--------------------------------------------------------------------------------






EXHIBIT A

NOTICE OF LIBOR LOAN BORROWING


[Date]

Wells Fargo Bank, National Association

Attn:

        1.     Reference is made to that certain Credit Agreement, dated as of
January    , 2005 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and between COLDWATER CREEK INC., a Delaware
corporation (the "Borrower") and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association ("Lender"), and as L/C issuer (in such capacity,
"L/C Issuer"). Unless otherwise indicated, all terms defined in the Credit
Agreement have the same respective meanings when used herein.

        2.     Pursuant to Section 2.01(b)(ii) of the Credit Agreement, the
Borrower hereby irrevocably requests a LIBOR Loan upon the following terms:

        (a)   The principal amount of the requested LIBOR Loan is
$                        ;

        (b)   The initial Interest Period for the LIBOR Loans will
be                        month[s]; and

        (c)   The date of the requested LIBOR Loan is                        ,
            .

        3.     The Borrower hereby certifies to Lender that, on the date of this
Notice of LIBOR Loan Borrowing and after giving effect to the requested LIBOR
Loan:

        (a)   The representations and warranties of the Borrower set forth in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true as of such date);

        (b)   No Default has occurred and is continuing; and

        (c)   All of the Credit Documents are in full force and effect.

        Please disburse the proceeds of the requested LIBOR Loan to:

        IN WITNESS WHEREOF, the Borrower has executed this Notice of LIBOR Loan
Borrowing on the date set forth above.

    COLDWATER CREEK INC., a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------






EXHIBIT B

NOTICE OF REVOLVING LOAN CONVERSION


[Date]

Wells Fargo Bank, National Association

Attn:

        1.     Reference is made to that certain Credit Agreement, dated as of
January    , 2005 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and between COLDWATER CREEK INC., a Delaware
corporation (the "Borrower") and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association ("Lender"), and as L/C issuer (in such capacity,
"L/C Issuer"). Unless otherwise indicated, all terms defined in the Credit
Agreement have the same respective meanings when used herein.

        2.     Pursuant to Section 2.01(d) of the Credit Agreement, the Borrower
hereby irrevocably requests to convert a Revolving Loan Borrowing as follows:

        (a)   The Revolving Loan Borrowing to be converted consists of ["Base
Rate" or "LIBOR"] Loans in the aggregate principal amount of
$                         which were initially advanced to the Borrower
on                        , 200            ;

        (b)   The Revolving Loans in the Revolving Loan Borrowing are to be
converted into ["Base Rate" or "LIBOR"] Loans;

        (c)   If such Revolving Loans are to be converted into LIBOR Loans, the
initial Interest Period for such Revolving Loans commencing upon conversion will
be                         months; and

        (d)   The date of the requested conversion is to
be                        , 200    .

        3.     The Borrower hereby certifies to Lender that, on the date of this
Notice of Revolving Loan Conversion, and after giving effect to the requested
conversion:

        (a)   The representations and warranties of the Borrower set forth in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true as of such date);

        (b)   No Default has occurred and is continuing; and

        (c)   All of the Credit Documents are in full force and effect.

        IN WITNESS WHEREOF, the Borrower has executed this Notice of Revolving
Loan Conversion on the date set forth above.

    COLDWATER CREEK INC., a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

B-1

--------------------------------------------------------------------------------






EXHIBIT C

NOTICE OF REVOLVING LOAN INTEREST PERIOD SELECTION


[Date]

Wells Fargo Bank, National Association

Attn:

        1.     Reference is made to that certain Credit Agreement, dated as of
January     , 2005 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and between COLDWATER CREEK INC., a Delaware
corporation (the "Borrower") and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association ("Lender"), and as L/C issuer (in such capacity,
"L/C Issuer"). Unless otherwise indicated, all terms defined in the Credit
Agreement have the same respective meanings when used herein.

        2.     Pursuant to Section 2.01(e) of the Credit Agreement, the Borrower
hereby irrevocably selects a new Interest Period for a Revolving Loan Borrowing
as follows:

        (a)   The Revolving Loan Borrowing for which a new Interest Period is to
be selected consists of LIBOR Loans in the aggregate principal amount of
$            which were initially advanced to the Borrower
on                        , 200  ;

        (b)   The last day of the current Interest Period for such LIBOR Loans
is                        , 200  ; and

        (c)   The next Interest Period for such LIBOR Loans commencing upon the
last day of the current Interest Period is to be            month[s].

        3.     The Borrower hereby certifies to Lender that, on the date of this
Notice of Revolving Loan Interest Period Selection, and after giving effect to
the requested selection:

        (a)   The representations and warranties of the Borrower set forth in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true as of such date);

        (b)   No Default has occurred and is continuing; and

        (c)   All of the Credit Documents are in full force and effect.

        IN WITNESS WHEREOF, the Borrower has executed this Notice of Revolving
Loan Interest Period Selection on the date set forth above.

    COLDWATER CREEK INC., a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

C-1

--------------------------------------------------------------------------------






EXHIBIT E

REVOLVING LOAN NOTE


$40,000,000.00   January    , 2005


        FOR VALUE RECEIVED, COLDWATER CREEK INC., a Delaware corporation (the
"Borrower") hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the "Lender"), the principal sum of FORTY MILLION DOLLARS
($40,000,000.00) or such lesser amount as shall equal the aggregate outstanding
principal balance of the Revolving Loans made by the Lender to Borrower pursuant
to the Credit Agreement referred to below (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), on or before the
Revolving Loan Maturity Date specified in the Credit Agreement; and to pay
interest on said sum, or such lesser amount, at the rates and on the dates
provided in the Credit Agreement.

        The Borrower shall make all payments hereunder to Lender as indicated in
the Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

        The Borrower hereby authorizes the Lender to record on the schedule(s)
annexed to this note the date and amount of each Revolving Loan and of each
payment or prepayment of principal made by the Borrower and agrees that all such
notations shall be conclusive absent manifest error with respect to the matters
noted; provided, however, that the failure of the Lender to make any such
notation shall not affect the Borrower's obligations hereunder.

        This note is the Revolving Loan Note referred to in the Credit
Agreement, dated as of January     , 2005, by and between the Borrower and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association ("Lender"), and
as L/C issuer (in such capacity, "L/C Issuer"). Terms used herein have the
meanings assigned to those terms in the Credit Agreement, unless otherwise
defined herein.

        The Borrower shall pay all reasonable fees and expenses, including
reasonable attorneys' fees, incurred by Lender in the enforcement or attempt to
enforce any of Borrower's obligations hereunder not performed when due. The
Borrower hereby waives notice of presentment, demand, protest or notice of any
other kind. This note shall be governed by and construed in accordance with the
laws of the State of Idaho.

    COLDWATER CREEK INC., a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

E-1

--------------------------------------------------------------------------------






EXHIBIT H

COMPLIANCE CERTIFICATE


                        , 200  

Wells Fargo Bank, National Association
Southern Idaho Regional Commercial Banking Office
MAC U1858-032
877 W. Main Street—3rd Floor
Boise, ID 83702

        This Compliance Certificate is delivered pursuant to that certain Credit
Agreement, dated as of January    , 2005 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and between COLDWATER
CREEK INC., a Delaware corporation (the "Borrower") and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association ("Lender"), and as L/C
issuer (in such capacity, "L/C Issuer"). Terms defined in the Credit Agreement
and not otherwise defined in this Compliance Certificate (this "Certificate")
shall have the meanings defined for them in the Credit Agreement. Section
references herein relate to the Credit Agreement unless stated otherwise. In the
event of any conflict between the calculations set forth in this Compliance
Certificate and the manner of calculation required by the Credit Agreement, the
terms of the Credit Agreement shall govern and control.

        This Compliance Certificate is delivered in accordance with
Section 5.01(a)(iii) of the Credit Agreement by the president, chief executive
officer, chief financial officer, treasurer or vice president of finance of the
Borrower. This Compliance Certificate is delivered for the Fiscal Quarter
ended                        , 200      (the "Test Date"). Computations
indicating compliance with respect to the covenants in Section 5.03 of the
Credit Agreement are set forth below:

        1.    Section 5.03(a)—Current Ratio.    As of the Test Date, the Current
Ratio was             :1.00. The minimum permitted Current Ratio is 1.50 to
1.00.

The Current Ratio was computed as follows:


 
 
(a)
 
Current Assets of the Loan Parties as of the Test Date balance sheet current
assets
Commercial Letters of Credit
 
 
 
 
 
 
 
 
Inventory not included in GAAP balance sheet current assets
 
 
 
 
divided by
 
$                    
 
 
(b)
 
Current Liabilities of the Loan Parties as of the Test Date and, in any event,
all Loans outstanding on such date and all Letters of Credit issued as of such
date
 
$                    
 
 
equals Current Ratio [(a)÷(b)]
 
:1.00

        2.    Section 5.03(b)—Leverage Ratio.    As of the Test Date, the
Leverage Ratio was             :1.00. The maximum permitted Leverage Ratio is
3.00:1.00

H-1

--------------------------------------------------------------------------------




The Leverage Ratio was computed as follows:


(a)
 
Total Funded Debt of the Loan Parties as of the Test Date plus four times the
Rental Expenses before any reduction for amortization of tenant improvements for
the most recently ended four Fiscal Quarters (the "Test Period"),
 
 
 
 
(i)
 
Total Funded Debt of the Loan Parties as of the Test Date:
 
 
 
 
 
 
(A)
 
All obligations of the Loan Parties evidenced by notes, bonds, debentures or
other similar instruments and all other obligations of such Persons for borrowed
money, irrespective of whether such obligations are subordinated to the
Revolving Loans (including obligations to repurchase receivables and other
assets sold with recourse)
 
$                    
 
 
 
 
(B)
 
All obligations of the Loan Parties for the deferred purchase price of property
or services (including obligations under letters of credit and other credit
facilities which secure or finance such purchase price)
 
$                    
 
 
 
 
(C)
 
All obligations of the Loan Parties under conditional sale or other title
retention agreements with respect to property acquired by such Persons (to the
extent of the value of such property if the rights and remedies of the seller or
the lender under such agreement in the event of default are limited solely to
repossession or sale of such property)
 
$                    
 
 
 
 
(D)
 
All obligations of the Loan Parties as lessee under or with respect to Capital
Leases
 
$                    
 
 
 
 
(E)
 
All Synthetic Lease Obligations of the Loan Parties
 
$                    
 
 
 
 
(F)
 
All obligations of the Loan Parties, contingent or otherwise, under or with
respect to Surety Instruments, including, without limitation, obligations under
letters of credit not included in (B) above
 
$                    
 
 
 
 
(G)
 
All obligations of the Loan Parties, contingent or otherwise, under or with
respect to any Swap Agreements
 
$                    
 
 
 
 
(H)
 
All Guaranty Obligations of the Loan Parties with respect to the obligations of
other Persons of the types described in clauses (A) - (G) above and all other
Contingent Obligations of such Persons
 
$                    
 
 
 
 
(I)
 
All obligations of other Persons of the types described in clauses (A) - (H)
above to the extent secured by (or for which any holder of such obligations has
an existing right, contingent or otherwise, to be secured by) any Lien in any
property (including accounts and contract rights) of the Loan Parties, even
though the Loan Parties have not assumed or become liable for the payment of
such obligations
 
$                    
equals (i)—Total Funded Debt
 
 
[(A)+(B)+(C)+(D)+(E)+(F)+(G)+(H)+(I)]
 
$                                          

H-2

--------------------------------------------------------------------------------




 
 
(ii)
 
Four times Rental Expenses before any amortization of tenant improvements for
the Test Period
 
 
 
 
 
 
(A)
 
Rental Expense before any amortization of tenant improvements for the Test
Period
 
$                    
 
 
 
 
(B)
 
Four times
 
×4
equals (ii)—Four Times Rental Expense [(A)x(B)]
 
$                    
equals (a)—Total Funded Debt of the Loan Parties plus four times the Rental
Expenses before any reduction for amortization of tenant improvement s
[(i)+(ii)]
 
$                    
divided by
 
 
(b)
 
EBITDAR of the Loan Parties for the Test Period computed as follows:
 
 
 
 
(i)
 
Net Income for the Test Period
 
$                    
 
 
(ii)
 
Any extraordinary losses for the Test Period
 
$                    
 
 
(iii)
 
Any extraordinary gains for the Test Period
 
$                    
 
 
(iv)
 
Interest Expense for the Test Period (see paragraph below for computation)
 
$                    
 
 
(v)
 
The aggregate amount of federal and state taxes on or measured by income for the
Test Period (whether or not payable during the Test Period)
 
$                    
 
 
(vi)
 
Depreciation and amortization expense for the Test Period
 
$                    
 
 
(vii)
 
All other non-cash expenses (less non-cash gains) for the Test Period
 
$                    
 
 
(viii)
 
Rental Expense for the Test Period
 
$                    
equals (b)—EBITDAR
 
$                    
[(i)+(ii)-(iii)+(iv)+(v)+(vi)+(vii)+(viii)]
 
 
equals Leverage Ratio [(a)÷(b)]
 
:1.00
For purposes of this Section 2, Interest Expense equals:
 
 
(x)
 
Interest Expense is computed as follows:
 
 
 
 
(i)
 
all interest, fees, charges and related expenses payable during the Test Period
to any Person in connection with Indebtedness or the deferred purchase price of
assets that is treated as interest in accordance with GAAP
 
$                    
 
 
(ii)
 
the portion of rent actually paid during the Test Period under Capital Leases
that should be treated as interest in accordance with GAAP
 
$                    
 
 
(iii)
 
the Synthetic Lease Interest Component for the Test Period
 
$                    
 
 
(iv)
 
the net amounts payable (or minus the net amounts receivable) under any Swap
Agreements accrued during the Test Period (whether or not actually paid or
received during the Test Period)
 
$                    
equals (x)—Interest Expense [(i)+(ii)-(iii)+(iv)]
 
$                    

H-3

--------------------------------------------------------------------------------



        3.    Section 5.03(c)—Minimum Consolidated Tangible Net Worth.     As of
the most recently ended Fiscal Quarter, the Consolidated Tangible Net Worth of
the Loan Parties was $                        and the Calculated Amount (defined
below) was $                        . The Consolidated Tangible Net Worth shall
be not less than the Calculated Amount.


 
 
a.
 
Consolidated Tangible Net Worth was computed as follows:
 
 
 
 
 
 
(i)
 
Net Worth of the Loan Parties (stockholders' equity) minus
 
$                    
 
 
 
 
(ii)
 
All treasury stock of the Loan Parties minus
 
$                    
 
 
 
 
(iii)
 
All Intangible Assets of the Loan Parties
 
$                    
equals (a) Consolidated Tangible Net Worth
 
$                    
[(i)-(ii)-(iii)]
 
 
 
 
b.
 
"Calculated Amount" was computed as follows:
 
 
 
 
 
 
(i)
 
$160,000,000
 
$160,000,000
 
 
 
 
(ii)
 
Sixty-Five percent (65%) of the cumulative sum of the Loan Parties' quarterly
net income (ignoring any quarterly losses) after taxes for each Fiscal Quarter
of the Loan Parties from and after October 30, 2004, through and including the
Fiscal Quarter ending on the Test Date
 
$                    
 
 
 
 
(iii)
 
One hundred percent (100%) of the Net Proceeds of all Equity Securities issued
by any of the Loan Parties during the period commencing on October 30, 2004, and
ending on the Test Date
 
$                    
equals (b)—Calculated Amount
 
 
[(i)+(ii)+(iii)]
 
$                    
(a) must be greater than (b)
 
 

        4.    Section 5.03(e)—Out of Debt.    During the [current][most recently
completed] Fiscal Year, the outstanding amount of Revolving Loans was zero for
the period beginning on                        , 200      and ending
on                        , 200      . Test: must be zero for a period of not
less than sixty (60) consecutive days during each Fiscal Year.

        5.     To the knowledge of the undersigned, during the fiscal period
covered by this Compliance Certificate, no Default has occurred and is
continuing, with the exceptions set forth below in response to which the
Borrower has taken (or caused to be taken) or proposes to take (or cause to be
taken) the following actions (if none, so state).

H-4

--------------------------------------------------------------------------------




        6.     The undersigned officer of the Borrower certifies that the
calculations made and the information contained herein are derived from the
books and records of the Borrower and that each and every matter contained
herein correctly reflects those books and records.

Dated:                  , 200     COLDWATER CREEK INC., a Delaware corporation.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:   [President][Chief Financial Officer]
[Chief Executive Officer][Treasurer]
[Vice President of Finance] for the above

H-5

--------------------------------------------------------------------------------




SCHEDULE II

THE EXISTING COMMERCIAL LETTERS OF CREDIT


L/C #


--------------------------------------------------------------------------------

  EFFECTIVE
DATE

--------------------------------------------------------------------------------

  AMOUNT

--------------------------------------------------------------------------------

808558   9/17/2004   9,541.43 808587   9/20/2004   8,751.68 809877   10/26/2004
  200,224.90 809773   10/26/2004   3,605.46 809987   10/28/2004   118,036.80
809911   11/8/2004   31,089.60 809913   11/9/2004   81,996.00 810400  
11/12/2004   122,562.96 809585   11/12/2004   77,432.60 810574   11/16/2004  
5,363.00 810548   11/22/2004   163,465.50 810822   11/24/2004   36,483.34 811052
  11/30/2004   1,194.00 811148   12/3/2004   114,102.25 811505   12/13/2004  
153,561.00 811489   12/14/2004   9,100.80 811958   12/28/2004   573,808.20
811994   12/29/2004   147,987.65 812018   12/28/2004   14,171.40 812177  
12/28/2004   364,440.91 812229   1/10/2005   1,066,396.07 812638   1/10/2005  
49,500.00  
Total:
 
 
 
3,352,815.55

--------------------------------------------------------------------------------



SCHEDULE 4.01(g)

LITIGATION/PENDING MEDIATION

None

--------------------------------------------------------------------------------



SCHEDULE 4.01(k)

MULTI-EMPLOYER PLANS

None

--------------------------------------------------------------------------------



SCHEDULE 4.01(o)

SUBSIDIARIES OF THE BORROWER

Subsidiary


--------------------------------------------------------------------------------

  FEIN

--------------------------------------------------------------------------------

  Type of Operation

--------------------------------------------------------------------------------

  Ownership

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Country of
Incorporation

--------------------------------------------------------------------------------

Coldwater Creek Outlet Stores Inc.   84-1392251   Inactive   100 % 1,000   USA -
Delaware C Squared, LLC   None   Aircraft Holding Company   100 % N/A   USA -
Washington Aspenwood Advertising, Inc.   14-1877427   Advertising Company   100
% 1,000   USA - Delaware Coldwater Creek Sourcing Inc.   TBD   Foreign Activity
Holding Company   100 % 100   USA - Idaho

--------------------------------------------------------------------------------




SCHEDULE 4.01(v)

AGREEMENTS WITH AFFILIATES


        Dennis and Ann Pence personally participate in a jet timeshare program.
For flights by them and other corporate executives made exclusively for official
corporate purposes, the Borrower reimburses Mr. and Mrs. Pence for (i) a usage
based pro rata portion of the financing costs, (ii) a usage based pro rata
portion of monthly maintenance fees, and (iii) actual hourly usage fees.
Aggregate expense reimbursements totaled $144,000 and $303,000 for the third
quarters of fiscal 2004 and fiscal 2003, respectively, and approximately
$407,000 and $643,000 for the first nine months of fiscal 2004 and fiscal 2003
respectively. For fiscal year 2003, aggregate expense reimbursements totaled
approximately $850,000.

        Other than normal compensation and benefits paid to officers for their
services as officers, the Borrower has entered into retention bonus agreements
as described below.

        During fiscal 2002, 2003 and 2004, the Compensation Committee of the
Company's Board of Directors authorized compensation bonus pools that, in
aggregate, currently total $4.0 million. These bonus pools serve as additional
incentives to retain certain key employees. The Company is accruing the related
compensation expense to each employee on a straight-line basis over the
retention periods as it is currently anticipated that the performance criteria
specified in the agreements will be met. The total compensation and dates to be
paid are summarized as follows (in thousands):

Description


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  Dates to be paid

--------------------------------------------------------------------------------

Five executive employees   $ 1,725   September 2005       225   April 2006      
150   February 2007       225   May 2007    

--------------------------------------------------------------------------------

    Totals (executive)   $ 2,325        

--------------------------------------------------------------------------------

    Fifteen non-executive employees   $ 150   October 2005       525   April
2006       350   July 2006       75   February 2007       300   May 2007      
100   July 2007       150   November 2007    

--------------------------------------------------------------------------------

    Totals (non-executive)   $ 1,650        

--------------------------------------------------------------------------------

    Totals (all employees)   $ 3,975        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------




SCHEDULE 5.02(a)

EXISTING INDEBTEDNESS

None


--------------------------------------------------------------------------------




SCHEDULE 5.02(b)

EXISTING LIENS


State


--------------------------------------------------------------------------------

  File Date

--------------------------------------------------------------------------------

  Secured Party

--------------------------------------------------------------------------------

  Collateral

--------------------------------------------------------------------------------

Delaware   3/20/2003   Jefferds Corp   Used forklift
Delaware
 
3/12/2004
 
IBM Corp.
 
Specific Computer Equipment
Delaware
 
9/02/2004
 
CIT Technology
 
Specific Copiers
Idaho
 
6/12/2001
 
EMC
 
American Enterprise Leasing
Idaho
 
6/12/2001
 
EMC
 
Specific Computer Equipment
Idaho
 
11/29/2004
 
American Enterprise Leasing
 
Water Purification Systems

--------------------------------------------------------------------------------




SCHEDULE 5.02(e)

EXISTING INVESTMENTS


Outstanding Loans to two vice presidents and two employees totaling $157,500.

--------------------------------------------------------------------------------


